                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF OREGON

 In re                                        )   Case No. 19-625584-pcm11
 NORPAC Foods, Inc.                           )
                                              )   Notice of Preliminary Hearing on Motion
                                              )     For Use of Cash Collateral
                                              )     To Obtain Credit
 Debtor(s)                                    )   (Check One)


 YOU ARE NOTIFIED THAT:

1. The undersigned moving party, NORPAC Foods, Inc.                                , filed a Motion
         For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and it
   includes (1) the statement required by Local Bankruptcy Form (LBF) 541.5 and (2) the following
   allegations:

   a. The immediate and irreparable harm that will come to the estate pending a final hearing is
         Debtors' inability to pay ongoing expenses and operate their businesses.

                                                                                                             .

   b. The amount of               cash collateral       credit (check one) necessary to avoid the harm detailed
         above prior to the final hearing is as set forth in the Motion and exhibits thereto                 .

2. The name and service address of the moving party's attorney (or moving party, if no attorney) are:
     Albert N. Kennedy, Tonkon Torp LLP, 888 SW 5th Ave. #1600, Portland OR 97204                           .

3. A preliminary hearing on the motion will be held as follows:

   Date: 08/26/2019         Time: _________
                                   8:00 AM Location: __________________________________________
                                                     Courtroom #1

   Testimony will be received if offered and admissible.

4. If you wish to object to the motion, you must do one or both of the following:

   a. attend the preliminary hearing.

   b. file a written response, which states the facts upon which you will rely, with the clerk at 1050 SW 6th
      Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.

   If the response is filed within three business days before the hearing, notify the judge’s chambers by
   telephone immediately after filing the document, as required by Local Bankruptcy Rule (LBR) 9004-1(b).


541.1 (12/1/2018)                             Page 1 of 2


                             Case 19-62584-pcm11            Doc 7   Filed 08/22/19
5. I certify that on   08/22/2019        this notice and the motion were served pursuant to Federal Rule of
   Bankruptcy Procedure (FRBP) 7004 on the debtor(s), any debtor's attorney, any trustee, any trustee's
   attorney, members of any committee appointed under 11 U.S.C. § 1102 or elected pursuant to 11 U.S.C.
   § 705 or its authorized agent [or, if no committee in a chapter 11 case, on all creditors listed on the list
   filed pursuant to FRBP 1007(d)], any creditors' committee attorney, the U.S. Trustee, and all entities
   with any interest in the cash collateral subject to this motion, whose names and addresses used for
   service are as follows:
    CoBank, ACB
    6340 S. Fiddlers Green Circle
    Greenwood Village, CO 80111

    CoBank, ACB
    c/o Faegre Baker Daniels LLP
    Attn: Mike Gustafson
    311 S. Wacker Drive, Suite 4300
    Chicago, IL 60606

    CoBank, ACB
    c/o Miller Nash Graham & Dunn LLP
    Attn: Teresa Pearson
    111 SW 5th Ave., #3400
    Portland, OR 97204




                            /s/ Albert N. Kennedy                                               821429
                            Signature of Moving Party or Attorney                                OSB #
                            POB 14444, Salem OR 97309                                            (-9330)
                            (If debtor is movant) Debtor’s Address & Last 4 Digits of Taxpayer ID#(s)




541.1 (12/1/2018)                            Page 2 of 2


                           Case 19-62584-pcm11             Doc 7   Filed 08/22/19
 1    Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
         Direct Dial: 503.802.2013
 2       Facsimile: 503.972.3713
         E-Mail:      albert.kennedy@tonkon.com
 3    Timothy J. Conway, OSB No. 851752
         Direct Dial: (503) 802-2027
 4       Facsimile: (503) 972-3727
         E-Mail:      tim.conway@tonkon.com
 5    Michael W. Fletcher, OSB No. 010448
         Direct Dial: (503) 802-2169
 6       Facsimile: (503) 972-3867
         E-Mail:      michael.fletcher@tonkon.com
 7    Ava L. Schoen, OSB No. 044072
         Direct Dial: (503) 802-2143
 8       Facsimile: (503) 972-3843
         E-Mail:      ava.schoen@tonkon.com
 9    TONKON TORP LLP
      888 SW Fifth Avenue, Suite 1600
10    Portland, OR 97204-2099

11            Attorneys for Debtors

12

13                              UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15    In re                                                          Case No. 19-62584-pcm11
16    NORPAC Foods, Inc.,
17                                    Debtor.
18
      In re                                                          Case No. 19-33102-pcm11
19
      Hermiston Foods, LLC,
20
                                      Debtor.
21
      In re                                                          Case No. 19-33103-pcm11
22
      Quincy Foods, LLC,                                            DEBTORS’ MOTION FOR
23                                                                  AUTHORIZATION TO OBTAIN
                                      Debtor.                       SECURED CREDIT ON INTERIM
24                                                                  AND FINAL BASIS
25                                                                   EXPEDITED HEARING REQUESTED
26

Page 1 of 20 -     DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                   ON INTERIM AND FINAL BASIS

                                                Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1           Debtors and Debtors-in-Possession NORPAC Foods, Inc. (“NORPAC”), Hermiston

 2    Foods, LLC (“Hermiston Foods”), and Quincy Foods, LLC (“Quincy Foods”) (together,

 3    “Debtors”) hereby move this Court for entry of interim and final orders authorizing them to

 4    obtain secured credit for the purposes and on the terms set forth herein. In support of this

 5    Motion, Debtors incorporate the statements contained in the Declarations of Shawn Campbell

 6    and Winston Mar in Support of First Day Motions ("First Day Declarations") filed

 7    contemporaneously herewith, and further respectfully state as follows:

 8                                   JURISDICTION AND VENUE
 9           1.      On August 22, 2019 ("Petition Date") Debtors filed voluntary petitions for

10    relief under Chapter 11 of the Bankruptcy Code with the clerk of this Court. Debtors

11    continue to operate their business and manage their assets as debtors-in-possession pursuant

12    to Bankruptcy Code Sections 1107(a) and 1108.

13           2.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

14    1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The

15    bases for the relief requested herein are Sections 105, 361, 362, 363 and 364 of the

16    Bankruptcy Code, Rules 2002, 4001, 6004 and 9014 of the Bankruptcy Rules, and Rule

17    4001-1 of the Local Rules.

18           3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.
19                              SUMMARY OF RELIEF REQUESTED
20           4.      Debtors, pursuant to Sections 105, 361, 362, 363, 364 and 507 of the

21    Bankruptcy Code, Rules 2002, 4001, 6004, and 9014 of the Bankruptcy Rules, and

22    Rule 4001-1 of the Local Rules, request the immediate entry of an interim order (the "Interim

23    Order") substantially in the form attached hereto as Exhibit 1:
24                   (a)      authorizing Debtors to obtain secured Postpetition financing on a
25   superpriority basis (the “DIP Facility”) subject only to the Carveout (defined herein), and the
26   Permitted Liens (as defined in the Credit Agreement (defined herein));

Page 2 of 20 -    DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                  ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1                   (b)      authorizing Debtors to execute and enter into the Fourteenth

 2   Amendment to Credit Agreement (the “Fourteenth Amendment”)1, which amends the Credit

 3   Agreement dated as of November 15, 2017, among Debtors, as borrowers (in such capacity,

 4   the “Borrowers”), the guarantors from time to time party thereto, and CoBank, ACB, a

 5   federally chartered instrumentality of the United States (“CoBank”), both in its capacity as

 6   sole lender (when referenced solely in its lender capacity, the “Lender”) and in its capacity as

 7   administrative agent for the Lenders (when referenced solely in its administrative agent

 8   capacity, the “Administrative Agent”) (as amended, including as amended by the Fourteenth

 9   Amendment, the “Credit Agreement”) (a copy of which, incorporating all amendments (but

10   excluding schedules and exhibits), has been filed with the Court, is available on the Court’s

11   website and is also available upon request by contacting counsel for Debtors), and to perform

12   such other and further acts as may be required in connection with the Credit Agreement and

13   the Loan Documents (as defined in the Credit Agreement);

14                   (c)      granting superpriority administrative expense claims to CoBank for the

15   Postpetition financing payable from, and having recourse to all of the prepetition and

16   Postpetition property of Debtors’ estates (the “Estates”) and all proceeds thereof (except for

17   avoidance actions and the proceeds of avoidance actions) subject only to the Carveout and the

18   Permitted Liens, and granting liens for the Postpetition financing to CoBank in all Postpetition
19   Collateral (defined herein) in accordance with the Fourteenth Amendment, the Credit

20   Agreement, and this Final Order;

21                   (d)      scheduling a final hearing (the “Final Hearing”) to consider entry of a

22   final order authorizing, among other things, Debtors to obtain financing under the DIP

23

24
      1
25     The Credit Agreement, without exhibits and schedules, is attached as Exhibit 1 to the
      Declaration of Shawn Campbell. The Fourteenth Amendment, without exhibits, is attached
26    hereto as Exhibit 2.

Page 3 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   Facility, the Fourteenth Amendment, and the Credit Agreement on a final basis (the “Final

 2   Order”).

 3                      SUMMARY OF MATERIAL TERMS OF DIP FACILITY
 4              5.      The material terms of the DIP Facility are: 2

 5                      (a)      DIP Facility. The DIP Facility will be comprised of a committed,

 6   secured revolving line of credit in an aggregate principal amount not to exceed $102,500,000

 7   (the “Aggregate Revolving Credit Commitment Amount”)(, which is $15,000,000 higher than

 8   the $87,500,000 Aggregate Revolving Credit Commitment Amount in effect immediately

 9   prior to the Petition Date (the “Prepetition Revolving Commitment Level”).

10                      (b)      Maximum Available Amount. As of any day, an amount equal to:

11                               (i)     the Aggregate Revolving Credit Commitment Amount; minus

12                               (ii)    the aggregate outstanding principal balance of all DIP

13    Advances as of such day; minus

14                               (iii)   the outstanding prepetition Revolving Credit Exposure as of

15    such day.

16                      (c)      Maturity Date. The DIP Facility shall mature, and all indebtedness

17   related to the Revolving Note shall be due and payable in full in cash, on the earliest to occur

18   of (i) October 31, 2019, or (ii) upon the closing of any sale of all or substantially all of the
19   assets of Borrowers pursuant to Section 363 of the Bankruptcy Code or any other sale process.

20                      (d)      Interest Rate. Outstanding DIP Advances in excess of the Prepetition

21   Revolving Commitment Level as of any day shall bear interest at the Base Rate plus 9.75%.

22   All other outstanding DIP Advances and all Prepetition Indebtedness shall bear interest in

23    2
        The description of the DIP Facility contained in this Motion is a summary only and should
24    not be construed as modifying or limiting the terms thereof. In the event of a conflict
      between the provisions of the Interim Order (or Final Order, as applicable), the Motion and
25    the Loan Documents, the provisions of the Interim Order (or Final Order, as applicable) shall
      govern. Capitalized terms used but not defined herein shall have the meanings assigned to
26    such terms in the Financing Agreement.

Page 4 of 20 -       DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                     ON INTERIM AND FINAL BASIS

                                                Tonkon Torp LLP
                                                888 SW Fifth Avenue, Suite 1600
                                                    Portland, Oregon 97204
                                                         503-221-1440
                              Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   accordance with the existing terms of the Credit Agreement. Base Rate is defined as a

 2   fluctuating rate per annum equal to the highest of (i) the Prime Rate, (ii) 50 basis points plus

 3   the Federal Funds Effective Rate, and (iii) 100 basis points plus the Adjusted LIBOR rate for

 4   an Interest Period of one month.

 5                            The interest rates applicable to Prepetition Indebtedness shall each be

 6    increased by an additional margin of 2.0% per annum, which reflects the Default Rate in

 7    effect prior to and as of the Petition Date. Following the effectiveness of the DIP Facility,

 8    the Obligations will not bear interest at the Default Rate until the occurrence of a Postpetition

 9    Event of Default.

10                   (e)      Default Interest Rate. Upon the occurrence and during the

11   continuance of an Event of Default occurring Postpetition, all Obligations shall bear interest at

12   the Default Rate.

13                   (f)      Postpetition Collateral. The DIP Facility and any other Postpetition

14   Indebtedness will be secured by a first-priority perfected security interest and lien in favor of

15   CoBank on all Collateral plus all other assets of Borrowers (collectively, the “Postpetition

16   Collateral”), subject only to (i) valid, perfected, prior, non-avoidable, prepetition liens

17   permitted under Section 7.2 of the Credit Agreement; and (ii) the Carveout.

18                   (g)      Carveout. A “carveout” from CoBank’s prepetition and postpetition
19   claims (whether secured or unsecured), including CoBank’s superpriority claim, for unpaid

20   administrative expenses, specifically amounts: (i) payable pursuant to 28 U.S.C. § 1930(a)(6)

21   and fees payable to the clerk of the Bankruptcy Court, and (ii) fees and expenses of attorneys

22   and financial advisors employed by Borrowers and the official committee of unsecured

23   creditors (including allowed expenses of the members of such statutory committees) pursuant

24   to Sections 327 and 1103 of the Bankruptcy Code (a) which were provided for in the Budget

25   and incurred prior to an Event of Default but not yet paid; and (b) an aggregate amount not to

26   exceed $300,000 for reasonable fees and expenses incurred following a postpetition Event of

Page 5 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   Default; but specifically excluding any success, completion or similar fees. The Carveout

 2   shall exclude any fees and expenses incurred in connection with the assertion or joinder in any

 3   claim, counterclaim, action, proceeding, application, motion, objection, defenses or other

 4   contested matter, the purpose of which is to seek any order, judgment, determination or

 5   similar relief invalidating, setting aside, avoiding, subordinating, or otherwise adversely

 6   affecting CoBank’s claims against the bankruptcy estate of the debtors-in-possession in the

 7   Bankruptcy Cases (including the Prepetition Indebtedness, the postpetition Indebtedness, and

 8   CoBank’s liens on the Collateral).

 9                   (h)      Use of Proceeds. Proceeds shall be used to provide for working

10   capital, and other general corporate purposes and administrative expenses of Borrowers

11   during their Chapter 11 bankruptcy cases (the “Bankruptcy Cases”), in accordance with the

12   Budget.3 No proceeds of the DIP Facility shall be used to pay any fees or expenses incurred at

13   any time in connection with any action which seeks to invalidate, avoid, subordinate or

14   otherwise impair the claims of CoBank under any of the Loan Documents or in connection

15   with the DIP Facility, or any liens or priorities created under the Loan Documents or in

16   connection with the DIP Facility, or which seeks to recover on any claims against or transfers

17   made to CoBank.

18                   (i)      Priority of DIP Advances. All indebtedness, liabilities and other
19   obligations of Borrowers under the DIP Facility (including, without limitation, all DIP

20   Advances), all obligations owing under any cash management arrangement with CoBank and

21   all other Postpetition indebtedness to CoBank will have superpriority administrative expense

22   status and be secured by a first priority perfected security interest and lien on the Postpetition

23   Collateral, subject only to valid, perfected, prior, non-avoidable, prepetition liens permitted

24   under Section 7.2 of the Credit Agreement and the Carveout.

25    3
       The Budget is attached as Exhibit 1 to the Declaration of Winston Mar filed
26    contemporaneously herewith.

Page 6 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1                   (j)      Adequate Protection and Cash Collateral. Borrowers shall continue to

 2   pay all amounts and fees required under the Loan Documents, including, without limitation,

 3   all regularly scheduled principal payments and interest thereon. Borrowers will stipulate that,

 4   prior to the DIP Facility Maturity Date, Borrowers (i) will not seek authority for any use of

 5   cash collateral of CoBank without the prior written consent of CoBank (other than as

 6   contemplated by this Term Sheet); (ii) without the prior written consent of CoBank, will not

 7   sell, lease or otherwise transfer any collateral other than inventory in the ordinary course of

 8   business in accordance with the Budget; (iii) will not seek to prime any lien of CoBank in any

 9   of the Collateral or Postpetition Collateral; (iv) will not obtain any DIP financing (other than

10   the DIP Facility) until (a) all other indebtedness, liabilities and other obligations (other than

11   contingent indemnification obligations) at any time owing by Borrowers to CoBank have been

12   paid in full in cash and (b) all commitments of CoBank under the DIP Facility and the Loan

13   Documents have been terminated, (v) will keep insured and properly care for all tangible

14   collateral; and (vi) will account for all cash collateral of CoBank. Any use of cash collateral

15   shall be treated as a simultaneous reduction of Prepetition Indebtedness and an increase in

16   post-petition Indebtedness, in each case by the amount of such use of cash collateral.

17   Borrowers agree that none of the collateral of CoBank shall be subject to any surcharge under

18   Section 506(c) of the Bankruptcy Code and the “equities of the case” exception in Section 552
19   of the Bankruptcy Code shall not apply with respect to any such collateral.

20                   (k)      DIP Facility Fees. Borrowers agree to pay to CoBank (i) a fee in an

21   amount equal to $150,000 due and payable in cash on the closing date of the DIP Facility, and

22   (ii) a fee in an amount equal to $150,000 due and payable in cash on the DIP Facility Maturity

23   Date. Borrowers agree that all such fees are fully earned as of the closing date of the DIP

24   Facility and, once paid, shall not be refundable under any circumstances.
25

26

Page 7 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1                    (l)      Letter of Credit Fee. The Applicable Letter of Credit Fee Rate shall be

 2   increased by an additional margin of 2% per annum, which reflects the Default Rate that was

 3   in effect prior to and as of the Petition Date.

 4                    (m)      Unused Commitment Fee. Borrowers agree to pay to CoBank an

 5   Unused Commitment Fee on the average daily unused available portion of the Aggregate

 6   Revolving Commitment Amount at the rate of 0.375% per annum (calculated on a 360-day

 7   basis) in accordance with Section 2.7 of the Credit Agreement.

 8                    (n)      Mandatory Prepayments. Borrowers shall prepay the Obligations in

 9   accordance with the following (each, a “Mandatory Prepayment Trigger”):

10                             (i)     Immediately upon any Disposition (including, without

11    limitation, the sale of Inventory), Borrowers shall prepay the Obligations in an aggregate

12    amount equal to 100% of the Net Cash Proceeds of such Disposition.

13                             (ii)    Not later than one Business Day following the receipt by any

14    Loan Party of the proceeds of insurance, condemnation award, or other compensation in

15    respect of any Casualty Event or series of related Casualty Events affecting any property of

16    any Loan Party, Borrowers shall prepay or cause such other Loan Party to prepay the

17    Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of such

18    Casualty Event(s).
19                             (iii)   On Friday of each week, Borrowers shall prepay the

20    Obligations in an amount equal to the amount by which the aggregate account balance in all

21    deposit accounts and securities accounts of Borrowers as of the opening of business on such

22    date exceeds the sum of (a) $1,500,000 plus (b) the aggregate amount of operating and non-

23    operating disbursements permitted for the following week as set forth in the Budget.

24                             (iv)    Immediately upon any Equity Issuance, Borrowers shall prepay
25    the Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of such
26    Equity Issuance.

Page 8 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                              Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                            Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1                             (v)    Immediately upon the receipt of the Net Cash Proceeds of any

 2    Debt Incurrence, Borrowers shall prepay the Obligations in an amount equal to 100% of the

 3    amount of such Net Cash Proceeds.

 4                    (o)      Application of Mandatory Prepayments. All prepayments upon the

 5   occurrence of a Mandatory Prepayment Trigger shall be remitted to CoBank for application

 6   first, ratably to all outstanding prepetition Swing Line Loans, second, ratably to all

 7   outstanding prepetition Revolving Loans, third, ratably to all outstanding Term Loans, fourth,

 8   ratably to all outstanding Postpetition Swing Line Loans, fifth, ratably to all outstanding

 9   Postpetition Revolving Loans, sixth, to Cash Collateralize outstanding Letter of Credit

10   Obligations and, seventh, to the remaining Obligations in such order as CoBank may

11   determine in its sole discretion until paid in full.

12                    (p)      Retention of Counsel and Consultants; Reimbursement of Expenses.

13   Borrowers will reimburse CoBank on demand for all costs and expenses incurred by CoBank

14   in connection with the DIP Facility and the Loan Documents (the “Costs and Expenses”) as

15   currently provided in the Loan Documents and authorize CoBank to advance funds under the

16   DIP Facility for immediate application to the Costs and Expenses. The Costs and Expenses

17   described in the Budget are for information purposes only, and the Costs and Expenses may

18   be greater or less than the amounts set forth in the Budget.
19                    (q)      Loan Covenants/Reporting Requirements. The loan covenants will

20   include the following:

21                             (i)    The DIP Facility will contain the covenants, representations

22    and warranties under the Credit Agreement.

23                             (ii)   Borrowers will not seek any other debtor-in-possession

24    financing during the pendency of its bankruptcy proceedings unless such financing is
25    sufficient in amount and is actually used to fully repay all Prepetition Indebtedness, all DIP
26    Advances and all other Postpetition indebtedness of Borrowers to CoBank.

Page 9 of 20 -   DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                 ON INTERIM AND FINAL BASIS

                                              Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                            Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1                          (iii)   Borrowers shall not use any funds or the proceeds of any DIP

 2   Advance in a manner or for a purpose other than in accordance with the Credit Agreement,

 3   this Term Sheet and the Budget, or on such other terms as CoBank may agree.

 4                          (iv)    Borrowers shall not grant any new liens in favor of any Person

 5   (other than CoBank) on any of the Collateral or Postpetition collateral or seek to prime any

 6   Lien of CoBank on any of the Collateral or the Postpetition Collateral.

 7                          (v)     Borrowers shall have entered into binding asset purchase

 8   agreement(s) with one or more prospective purchasers for the sale of all or substantially all of

 9   the assets of Borrowers, on terms acceptable to CoBank.

10                          (vi)    Not later than September 27, 2019, the Bankruptcy Court shall

11   have entered an order or orders approving bidding procedures for the sale of all or

12   substantially all of the assets of Borrowers, which such order or orders shall be in form and

13   substance acceptable to CoBank.

14                          (vii)   Not later than October 28, 2019, the Bankruptcy Court shall

15   have entered orders approving the sale of all or substantially all of the assets of Borrowers,

16   on such terms acceptable to CoBank in its sole discretion, which orders shall be in form and

17   substance acceptable to CoBank.

18                          (viii) Without the prior written consent of CoBank, Borrowers will
19   not sell, lease or otherwise transfer any assets of Borrowers other than inventory in the

20   ordinary course of business in accordance with the Budget.

21                          (ix)    All disbursements of Borrowers shall be consistent with the

22   Budget.

23                          (x)     Borrowers shall not permit actual Net Cash Flow as reported

24   each week and calculated as of Friday of the preceding week for the four-week period then
25   ending to be less than 85% of Net Cash Flow forecasted for such period in the Budget.
26

Page 10 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                       Case 19-62584-pcm11                 Doc 7             Filed 08/22/19
 1                           (xi)    Borrowers shall not open any new deposit or securities

 2   accounts; provided however, Borrowers may open deposit accounts if such account is subject

 3   to a first-priority perfected lien in favor of CoBank. Promptly upon request by CoBank,

 4   Borrowers shall deliver to CoBank a fully-executed deposit account control agreement in

 5   form and substance acceptable to CoBank.

 6                           (xii)   Borrowers shall pay all regularly scheduled principal payments

 7   and interest on the Prepetition Indebtedness and the DIP Advances as and when due under

 8   the Loan Documents.

 9                           (xiii) Borrowers’ use of cash collateral as of any week shall not

10   exceed the aggregate amount of operating and non-operating disbursements permitted for

11   such week as set forth in the Budget.

12                  (r)      Events of Default. Events of Default will include:

13                           (i)     Any default (not otherwise in existence as of the date of

14   commencement of the Bankruptcy Cases) shall occur in the performance, or breach, of any

15   covenant or agreement set forth herein or under the Loan Documents;

16                           (ii)    The order entered by the Bankruptcy Court approving the

17   terms of the DIP Facility, or any portion thereof, shall be vacated, reversed or modified.

18                           (iii)   Any party shall successfully challenge the validity, perfection
19   or priority of any prepetition Liens in favor of CoBank.

20                           (iv)    Relief from the automatic stay shall be granted in favor of any

21   other secured creditor to foreclose on any collateral of CoBank.

22                           (v)     A Chapter 11 Trustee or examiner with expanded powers shall

23   be appointed, or the Bankruptcy Cases shall be converted to cases under Chapter 7 of the

24   Bankruptcy Code.
25                           (vi)    The Bankruptcy Cases shall be dismissed.
26

Page 11 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                          Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 1                            (vii)   The “Events of Default” under the Credit Agreement, as

 2   amended by the Fourteenth Amendment.

 3                   (s)      Rights and Remedies. Upon the occurrence of any Event of Default,

 4   CoBank may, in its sole discretion, (i) cease funding any advances under the DIP Facility, and

 5   (ii) file an affidavit with the Bankruptcy Court certifying the occurrence of the Event of

 6   Default. CoBank shall, contemporaneously with the filing of such an affidavit with the

 7   Bankruptcy Court, serve via email a copy of the affidavit on Borrowers and its counsel, the

 8   U.S. Trustee’s office, and counsel for any official creditors’ committee. Contemporaneously

 9   with the filing and service of the affidavit, CoBank may request (and Borrowers shall

10   cooperate in scheduling) an expedited hearing regarding relief from the automatic stay for

11   CoBank to enforce its rights and remedies under the Loan Documents and applicable law.

12   Borrowers agree that such expedited hearing may be heard as early as forty-eight (48) hours

13   after CoBank files such affidavit. Borrowers may file a response with the Bankruptcy Court

14   opposing relief from the automatic stay, which response must be limited to whether an Event

15   of Default has occurred that has not been cured. Borrowers agree that if the Bankruptcy Court

16   determines that an uncured Event of Default has occurred, the Bankruptcy Court may enter an

17   order terminating the automatic stay so that CoBank may enforce its rights and remedies. If

18   Borrowers fail to file a response, the Bankruptcy Court may enter an order terminating the
19   automatic stay, which Borrowers agree may be entered.

20                            Without limiting any of the foregoing, the obligation of CoBank to

21   fund any DIP Advance will be subject to the condition that, on the date of such DIP

22   Advance, no Event of Default has occurred and is continuing or would result from such DIP

23   Advance.

24                   (t)      Documentation. All advances under the DIP Facility shall be deemed
25   additional advances under the Credit Agreement and shall be governed by the terms and

26   conditions thereof (as amended by the Fourteenth Amendment), and shall be subject to the

Page 12 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1   rights and priorities set forth in orders of the Bankruptcy Court approving or authorizing the

 2   DIP Facility and all motions relating thereto, all of which shall be in form and substance

 3   acceptable to CoBank in its sole discretion. The Credit Agreement will be amended by the

 4   Fourteenth Amendment to reflect the inclusion of the DIP Facility and the other terms and

 5   conditions outlined herein. In connection with such amendment, Borrowers will execute and

 6   deliver or cause to be executed and delivered such documents, instructions, certificates and

 7   assurances as CoBank may reasonably request.

 8                   (u)      Release. Borrowers shall absolutely and unconditionally release and

 9   forever discharge CoBank and any and all of its participants, parent corporations, subsidiary

10   corporations, affiliated corporations, insurers, indemnitors, successors and assigns thereof,

11   together with all of the present and former directors, officers, agents, consultants and

12   employees of any of the foregoing, from any and all known claims, demands or causes of

13   action of any kind, nature or description, whether arising in law or equity or upon contract or

14   tort or under any state or federal law or otherwise, which Borrowers has had, now has or has

15   made claim to have against any such Person for or by reason of any act, omission, matter,

16   cause or thing whatsoever arising from the beginning of time to and including the date of the

17   execution of the Fourteenth Amendment, whether such claims, demands and causes of action

18   are matured or unmatured.
19                            DISCLOSURES REQUIRED BY LBF 541.5
20           6.      Debtors hereby identify the following provisions identified in LBF 541.5 that

21   will be included in the Financing Agreement, the Interim Order or the Final Order.

22                   (a)      "Provisions or findings of fact that bind Debtors, the estate and/or all

23   parties in interest with respect to the validity, perfection, relative priority or amount of the

24   secured party’s lien or debt." As a condition to providing the DIP Facility, CoBank has
25   required that Debtors make certain acknowledgments and admissions with respect to the
26   Prepetition Indebtedness (see Interim Order). The Interim Order provides that Debtors’

Page 13 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                              Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   acknowledgments and admissions shall be binding on its Estate, all parties in interest,

 2   including, without limitation, any Committee, unless the Committee or other party in interest

 3   has filed an adversary proceeding or contested matter challenging any such

 4   acknowledgements or admissions no later than October 17, 2019, and provides further that if

 5   no such adversary proceeding or contested matter is timely commenced as of such date, the

 6   Prepetition Indebtedness of CoBank shall constitute allowed secured claims, not subject to

 7   objection or subordination and otherwise unavoidable, and the prepetition liens of CoBank on

 8   the Prepetition Collateral shall be deemed legal, valid, binding, perfected, not subject to

 9   defense, counterclaim, offset of any kind or subordination, and otherwise unavoidable. The

10   above provisions are justified because Debtors do not dispute the validity, perfection, relative

11   priority or amount of CoBank's lien or debt and on multiple occasions prepetition

12   acknowledged the amount of debt owing to CoBank. The provision also allows ample time

13   for the Committee or other non-Debtor parties to analyze and, if necessary, challenge the

14   acknowledgments or admissions.

15                   (b)      "Any language that characterizes any postpetition payments as

16   payments of interest, fees or costs on a prepetition loan." The Fourteenth Amendment

17   requires Postpetition principal and interest payments on prepetition debt. The Fourteenth

18   Amendment requires Debtors to pay over to CoBank all cash proceeds (and cash equivalents)
19   of Collateral for application to the Prepetition Indebtedness and the Postpetition Indebtedness

20   as provided in the Fourteenth Amendment. In addition, the Fourteenth Amendment requires

21   Debtors to pay all scheduled principal and interest payments on term debt owing to CoBank.

22   The above provisions are required by CoBank as a condition to provide the amount of

23   financing requested by Debtors, and on the financial terms agreed to by CoBank. Including

24   these provisions is justified in that no other financing is available without a priming lien and
25   the cost, delay, and risk of attempting a priming contest with CoBank would jeopardize or
26

Page 14 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1   eliminate Debtors’ opportunity to close its contemplated transaction and preserve the going

 2   concern value of Debtors’ business.

 3                   (c)      "Waiver of Bankruptcy Code § 506(c) right to seek to charge

 4   collateral of secured party for the trustee’s expenses in preserving or disposing of assets for

 5   the benefit of the secured party." The Fourteenth Amendment and Interim Order provide that

 6   none of CoBank's Collateral shall be subject to any surcharge under Section 506(c) of the

 7   Bankruptcy Code. Debtors believe the above provision is justified because CoBank is over-

 8   secured, so there should be no need to surcharge CoBank's collateral.

 9                   (d)      "Waiver or release by debtor or the estate of any or all claims

10   debtor/estate may have against the lender/secured party, including waiver of avoiding power

11   causes of action against the lender/secured party or against insiders of the lender/secured

12   party." Pursuant to the Fourteenth Amendment, Debtors release CoBank from any and all

13   known claims. Debtors believe the above provision is justified because Debtors are not aware

14   of any claims it has against CoBank, and on multiple occasions prepetition (including in

15   connection with the Express pharmacy sales) Debtors waived any claims it may have against

16   CoBank.

17                   (e)      "Waiver by debtor or the estate of the right to seek to "prime" the

18   secured position of the lender/secured party under Item Bankruptcy Code §364(d)." The
19   Fourteenth Amendment prohibits Debtors from seeking any other debtor-in-possession

20   financing during the pendency of its bankruptcy proceedings unless such financing is

21   sufficient in amount and is actually used to fully repay in full all obligations and indebtedness

22   Debtors to CoBank. Debtors believe the above provision is justified because the CoBank

23   financing is designed to provide Debtors with sufficient financing such that Debtors will not

24   need to seek alternative DIP financing.
25                   (f)      "Waiver, effective on default, or expiration of a prior court order, of
26   Debtors’ right to move for a court order pursuant to Bankruptcy Code § 363(c)(2)(B),

Page 15 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   authorizing the use of cash collateral in the absence of the secured party’s consent." The

 2   Fourteenth Amendment provides that Debtors will not seek authority for the use of cash

 3   collateral of CoBank without the prior written consent of CoBank. Debtors believe the above

 4   provision is justified because the CoBank financing is designed to provide Debtors with

 5   sufficient financing such that Debtors should not need to seek use of CoBank's cash collateral.

 6           7.      The above items were required by CoBank as a condition to CoBank agreeing

 7   to provide the DIP Facility. For the reasons set forth above and for the reasons set forth

 8   below under the section titled "THE DIP FINANCING SHOULD BE APPROVED,"
 9   Debtors believe the DIP Facility should be approved notwithstanding the inclusion of the

10   above provisions.

11                               GENERAL BACKGROUND FACTS
12           8.      NORPAC, a farmer-owned cooperative, along with its wholly-owned

13   subsidiaries Hermiston Foods and Quincy Foods, is the largest independent, standalone

14   processor of high-quality organic and conventional frozen vegetables and fruits in the Pacific

15   Northwest. NORPAC owns raw processing plants in Brooks, Oregon, and Stayton, Oregon,

16   a packaging plant and corporate headquarters building in Salem, Oregon, a harvesting

17   operation in Hermiston, Oregon, and a raw processing, roasting, and packing plant in Quincy,

18   Washington. Debtors have over 1,125 full-time employees along with up to 1,100 seasonal
19   employees.

20           9.      Debtors have a diverse supplier base built on an extensive network of over

21   220 contract growers made up of family-owned farms (145 farms in Oregon and 75 farms in

22   Washington) spanning more than 40,000 acres. Debtors have long-term, established

23   relationships with a global blue-chip customer base of over 1,250 customers, spanning the

24   retail, foodservice, club, export, and industrial channels.
25

26

Page 16 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                         Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 1          10.     Additional information and background regarding Debtors' history, assets,

 2   structure, operations, and business are contained in the Declaration of Winston Mar in

 3   Support of First Day Motions filed contemporaneously herewith.

 4                           DEBTORS’ NEED FOR DIP FINANCING
 5          11.     Debtors’ cash flow budget projects that Debtors will need approximately

 6   $15,000,000 of Postpetition financing in the next eight weeks. The projected borrowing

 7   requirements result primarily from the seasonality of Debtors’ business. Debtors need to

 8   fund the harvest, purchase, and processing of fruits and vegetables.

 9          12.     Debtors require the DIP Facility to continue to operate as a going concern, to

10   pay employees and trade creditors, and to preserve the value of their assets. Absent such

11   financing, Debtors’ estates will be immediately and irreparably harmed. Debtors believe that

12   consummation of the DIP Facility is in the best interest of Debtors’ estates.

13                        THE DIP FACILITY SHOULD BE APPROVED
14          13.     The DIP Facility is a result of extensive negotiations between Debtors and

15   CoBank.

16          14.     Prior to filing, Debtors spoke with four other potential DIP financing sources

17   (including OPC). No lender was willing to provide DIP financing without a priming lien that

18   would be superior to CoBank’s liens and security interests. CoBank is not willing to consent
19   to subordinate to any other DIP lender. Consequently, any alternative financing would

20   require a "priming" contest with CoBank that would be expensive and risky, and would cause

21   delay and uncertainty that would jeopardize the operations of Debtors and the opportunity to

22   realize going concern value for Debtors’ operations.

23          15.     After considering all aspects of the DIP Facility, Debtors determined in the

24   exercise of their business judgment that it was in the best interest of Debtors and their estates
25   to obtain the DIP Facility from CoBank. Obtaining financing from CoBank (Debtors’
26

Page 17 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                        Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 1   existing lender) provides greater certainty to critical suppliers, employees and other

 2   interested parties, and helps to ensure a smooth transition into Chapter 11.

 3           16.     Section 364(c) of the Bankruptcy Code provides that if a debtor is unable to

 4   obtain unsecured credit allowable as an administrative expense under Section 503(b)(1) of

 5   the Bankruptcy Code, the court may authorize a debtor-in-possession to obtain credit or incur

 6   debt that has priority over "ordinary" administrative expenses and, in particular, "(a) with

 7   priority over any or all administrative expenses of the kind specified in Section 503(b) or

 8   507(b) of this title; (b) secured by a lien on property of the estate that is not otherwise subject

 9   to a lien; or (c) secured by a junior lien on property of the estate that is subject to a lien."

10   11 U.S.C. § 364(c)(l)-(3).

11           17.     Other than the requirement of notice and a hearing, the only statutory

12   prerequisite under Section 364(c) for obtaining credit on a secured and superpriority basis is

13   that the debtor-in-possession must be unable to obtain credit allowable as an "ordinary"

14   administrative expense. 11 U.S.C. § 364(c)(2); see also In re Garland Corp., 6 B.R. 456,

15   461 n.11 (B.A.P. 1st Cir. 1980) (secured credit under Section 364(c)(2) is authorized, after

16   notice and a hearing, upon showing that unsecured credit cannot be obtained); In re Ames

17   Dep't Stores, Inc., 115 B.R. 34, 37-39 (Bankr. S.D.N.Y 1990) (debtor must show that it has

18   made a reasonable effort to seek other sources of financing under Sections 364(a) and (b) of
19   the Bankruptcy Code).

20           18.     Debtors are unable to obtain adequate unsecured credit allowable under

21   Section 503(b)(1) of the Bankruptcy Code as an administrative expense. Debtors are also

22   unable to obtain secured credit under Section 364(c) and (d) of the Bankruptcy Code on

23   equal or more favorable terms than those set forth in the Financing Agreement and Loan

24   Documents. The terms of the DIP Facility are fair and reasonable, were negotiated by the
25   parties at arm’s length and in good faith and, in Debtors’ business judgment, are the best
26   available to Debtors under present market conditions and Debtors’ financial circumstances.

Page 18 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                        Case 19-62584-pcm11                  Doc 7             Filed 08/22/19
 1           19.     Courts generally give broad deference to the business decisions of a debtor.

 2   See, e.g., Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); Institutional

 3   Creditors of Cont'l Airlines, Inc. v. Cont'l Airlines, Inc. (In re Cont'l Air Lines, Inc.), 780

 4   F.2d 1223, 1226 (5th Cir. 1986); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel

 5   Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); Walter v. Sonwest Bank (In re Walter), 83 B.R.

 6   14 (B.A.P. 9th Cir. 1987) (quoting In re Cont'l, 780 F.2d at 1226). In particular, a

 7   bankruptcy court should defer to a debtor's reasonable business judgment regarding the need

 8   for financing so long as the proposed financing agreement does not contain terms that

 9   leverage the bankruptcy process or benefit a third party rather than the bankruptcy estate.

10   This was explained by the bankruptcy court in In re Ames:

11                     [A] court's discretion under Section 364 is to be utilized on
                       grounds that permit reasonable business judgment to be exercised
12                     so long as the financing agreement does not contain terms that
                       leverage the bankruptcy process and powers or its purpose is not
13                     so much to benefit the estate as it is to benefit a party-in-interest.

14   115 B.R. at 40.

15           20.     Here, Debtors’ decision to obtain the DIP Facility from CoBank represents a

16   sound exercise of their business judgment. The DIP Facility provides Debtors with the

17   funding it needs to meet its operational needs and fund its restructuring costs. Without the

18   financing, Debtors’ going concern value and the value of their assets will be lost.
19                         INTERIM APPROVAL SHOULD BE GRANTED
20           21.     Bankruptcy Rules 4001(b) and (c) provide that a final hearing on a motion to

21   use cash collateral or obtain credit, respectively, may not be commenced earlier than 14 days

22   after the service of such motion. Upon request, however, the Court is empowered to conduct

23   a preliminary expedited hearing on the motion and authorize the use of cash collateral and

24   the obtaining of credit to the extent necessary to avoid immediate and irreparable harm to a
25   debtor's estate pending a final hearing.
26

Page 19 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                              Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                          Case 19-62584-pcm11                 Doc 7             Filed 08/22/19
 1          22.       Pursuant to Bankruptcy Rules 4001(b) and (c), Debtors request that the Court

 2   conduct an expedited preliminary hearing on this Motion and (a) authorize Debtors to borrow

 3   under the DIP Facility on an interim basis, pending entry of a final order, in order to avoid

 4   immediate and irreparable harm and prejudice to Debtors’ estates and all parties-in-interest;

 5   and (b) schedule a hearing to consider entry of a final order.

 6          23.       Debtors have an urgent and immediate need for cash to preserve and

 7   maximize the value of their assets. Currently, Debtors do not have sufficient unencumbered

 8   funds with which to do so. Absent authorization from the Court to obtain secured credit, as

 9   requested, on an interim basis pending a final hearing on the Motion, Debtors will be

10   immediately and irreparably harmed.

11                                                  NOTICE
12          24.       Notice of this Motion has been given to, among other parties, (a) Bank's

13   attorneys, (b) the United States Trustee, (c) creditors holding the 30 largest unsecured claims.

14   Further notice is impractical in the circumstances. Debtors submit that the foregoing

15   constitutes good and sufficient notice and that no other or further notice need be given in the

16   circumstances.

17          WHEREFORE, Debtors request entry of an order granting the relief requested herein,

18   setting a final hearing on the Motion, and such other and further relief as is appropriate.
19          DATED this 22nd day of August, 2019.

20                                                TONKON TORP LLP

21
                                                  By /s/ Albert N. Kennedy
22                                                   Albert N. Kennedy, OSB No. 821429
                                                     Timothy J. Conway, OSB No. 851752
23                                                   Michael W. Fletcher, OSB No. 010448
                                                     Ava L. Schoen, OSB No. 044072
24                                                   Attorneys for Debtors
25

26

Page 20 of 20 - DEBTOR'S MOTION FOR AUTHORIZATION TO OBTAIN SECURED CREDIT
                ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                         Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 EXHIBIT 1 TO
   MOTION
PROPOSED FORM OF INTERIM ODER




    Case 19-62584-pcm11   Doc 7   Filed 08/22/19
 1    Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
         Direct Dial: 503.802.2013
 2       Facsimile: 503.972.3713
         E-Mail:      albert.kennedy@tonkon.com
 3    Timothy J. Conway, OSB No. 851752
         Direct Dial: (503) 802-2027
 4       Facsimile: (503) 972-3727
         E-Mail:      tim.conway@tonkon.com
 5    Michael W. Fletcher, OSB No. 010448
         Direct Dial: (503) 802-2169
 6       Facsimile: (503) 972-3867
         E-Mail:      michael.fletcher@tonkon.com
 7    Ava L. Schoen, OSB No. 044072
         Direct Dial: (503) 802-2143
 8       Facsimile: (503) 972-3843
         E-Mail:      ava.schoen@tonkon.com
 9    TONKON TORP LLP
      888 SW Fifth Avenue, Suite 1600
10    Portland, OR 97204-2099

11            Attorneys for Debtors

12

13                              UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15    In re                                                          Case No. 19-62584-pcm11
16    NORPAC Foods, Inc.,
17                                    Debtor.
18
      In re                                                          Case No. 19-33102-pcm11
19
      Hermiston Foods, LLC,
20
                                      Debtor.
21
      In re                                                          Case No. 19-33103-pcm11
22
      Quincy Foods, LLC,                                            INTERIM ORDER GRANTING
23                                                                  DEBTORS’ MOTION FOR
                                      Debtor.                       AUTHORIZATION TO OBTAIN
24                                                                  SECURED CREDIT ON INTERIM
                                                                    AND FINAL BASIS
25

26

Page 1 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                   OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                                Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1           This matter came before the Court on August _____, 2019, upon Debtors' Motion for

 2    Interim and Orders Authorizing Debtors to Obtain Secured Credit [ECF No. _____] (the

 3    “Motion”) dated August 23, 2019, filed by Debtors (“Debtors”) in the above-captioned

 4    Chapter 11 case (the “Case” and, with the consolidated Chapter 11 cases of all Debtors, the

 5    “Cases”) pursuant to Sections 105, 361, 362, 363, 364 and 507 of Title 11 of the United

 6    States Code, 11 U.S.C. §§ 101 et. seq. (as amended, the “Bankruptcy Code”), Rules 2002,

 7    4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 8    Rules”) and Rule 4001-1 of the Local Rules (the “Local Rules”) of the United States

 9    Bankruptcy Court for the District of Oregon, requesting, among other things entry of interim

10    and final Orders (this “Order”):

11           (i)      Authorizing Debtors to obtain secured postpetition financing on a super-

12    priority basis (the “DIP Facility”) subject only to the Carveout (defined herein), and the

13    Permitted Liens (as defined in the Credit Agreement (defined herein)); (ii) authorizing

14    Debtors to execute and enter into the Fourteenth Amendment to Credit Agreement (the

15    “Fourteenth Amendment”), which amends the Credit Agreement dated as of November 15,

16    2017, among Debtors, as borrowers (in such capacity, “Borrowers”), the guarantors from

17    time to time party thereto, and CoBank, ACB, a federally chartered instrumentality of the

18    United States (“CoBank”), both in its capacity as sole lender (when referenced solely in its

19    lender capacity, “Lender”) and in its capacity as administrative agent for Lenders (when

20    referenced solely in its administrative agent capacity, the “Administrative Agent”) (as

21    amended, including as amended by the Fourteenth Amendment, the “Credit Agreement”) (a

22    copy of which, incorporating all amendments (but excluding schedules and exhibits), has

23    been filed with the Court, is available on the Court’s website and is also available upon

24    request by contacting counsel for Debtors), and to perform such other and further acts as may

25    be required in connection with the Credit Agreement (as defined in the Credit Agreement);

26

Page 2 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                   OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                         Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 1           (ii)      Granting super-priority administrative expense claims to CoBank for the

 2    postpetition financing payable from, and having recourse to all of the prepetition and

 3    postpetition property of Debtors’ estates (the “Estates”) and all proceeds thereof (except for

 4    avoidance actions and the proceeds of avoidance actions) subject only to the Carveout and

 5    the valid, duly perfected, unavoidable prior prepetition Permitted Liens, and granting liens

 6    for the postpetition financing to CoBank in all Postpetition Collateral (defined herein) in

 7    accordance with the Credit Agreement, and this Order;

 8           (iii)     Scheduling a final hearing (the “Final Hearing”) to be held on

 9    September _____, 2019, to consider entry of an Order authorizing, among other things,

10    Debtors to obtain financing under the DIP Facility, the Credit Agreement, on a final basis

11    (the “Order”);

12           (iv)      A Hearing on the Motion having been held before the Court on August _____,

13    2019, to consider entry of this Interim Order, appearances being noted on the record, Debtors

14    and CoBank having agreed to the entry of this Interim Order, all objections to the Order

15    being resolved, overruled, or withdrawn, and after due deliberation and consideration and

16    sufficient cause appearing therefor; now, therefore,

17           IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, THAT:

18           1.        Jurisdiction; Petition Date

19                     (a)      This Court has jurisdiction to hear this Motion pursuant to 28 U.S.C.

20   §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(D), (K), (M), and

21   (O).

22                     (b)      On August 22, 2019, Debtors filed their Chapter 11 petitions (the

23   “Petition Date”). Since the Petition Date, Debtors have remained in possession and control of

24   their assets as debtors-in-possession pursuant to Sections 1107 and 1108 of Title 11 of

25   Bankruptcy Code.

26

Page 3 of 19 -    INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                  OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                               Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                             Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1           2.      Disposition. The Motion is hereby granted, effective as of the date of the

 2    filing of the Motion, on an interim basis on the terms set forth herein. Any objections to the

 3    Motion or to the relief sought in the Motion have been resolved, withdrawn, or are hereby

 4    overruled on the merits. This Order shall be valid, binding on all parties-in-interest and fully

 5    effective on a final basis upon entry by the Court.

 6           3.      Notice. The Interim Hearing with respect to the Motion was held pursuant to

 7    the authorization of Bankruptcy Rule 4001(c)(2).

 8           4.      Debtors’ Stipulations Regarding Prepetition Indebtedness. In connection with

 9    the Credit Agreement, the other Loan Documents, and this Order, Debtors acknowledge,

10    represent, stipulate, and agree (subject to paragraph 21 below) that:

11                   (a)      The Administrative Agent, on behalf of Lenders (as defined in the

12   Credit Agreement), is the holder of a claim immediately prior to the filing of the petitions,

13   against Debtors in the approximate sum of $125,179,773.94 consisting of borrowings of

14   $123,226,611.31, accrued interest of $1,948,564.12, accrued fees of $4,598.51, plus all other

15   costs, fees and obligations owing, including, without limitation, all costs and expenses of

16   administration, collection and enforcement incurred by the Administrative Agent prior to the

17   Petition Date (the “Prepetition Indebtedness”). To the extent permitted under Section 506(b)

18   of the Bankruptcy Code, CoBank is also entitled to interest accrued after commencement of
19   the Cases and the reasonable fees, costs and charges referred to in Section 506(b).

20                   (b)      The Prepetition Indebtedness is evidenced by, without limitation,

21   (i) the Credit Agreement; (ii) outstanding principal obligations of no less than $36,621,623.99

22   pursuant to a Term Loan Note dated November 15, 2017, by the Borrowers in favor of

23   CoBank; (iii) outstanding principal obligations of no less than $82,500,000.00 pursuant to a

24   Revolving Note dated November 15, 2017, by the Borrowers in favor of CoBank; (iv) no less
25   than $800,000 in Letter of Credit Obligations (as defined in the Credit Agreement);
26   (v) outstanding principal obligations of no less than $4,104,987.32 on all Swing Line Loans

Page 4 of 19 -    INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                  OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1   made under the Loan Documents; (vi) and by certain other documents relating to the

 2   foregoing, including the Loan Documents.

 3                    (c)      Payment of the Prepetition Indebtedness is absolutely and

 4   unconditionally due and payable, without defense, offset, or counterclaim, and Debtors waive

 5   and release (i) any right to object to the allowance of, and any defense with respect to, the

 6   Prepetition Indebtedness; and (ii) any right to contest the priority, perfection or validity of the

 7   liens securing such Prepetition Indebtedness.

 8                    (d)      Pursuant to Section 552(b) of the Bankruptcy Code and the Loan

 9   Documents, including, without limitation, a Security Agreement dated as of November 15,

10   2017 among Borrowers and the Administrative Agent and certain Mortgages (as defined in

11   the Credit Agreement) entered into by Borrowers prior to the Petition Date, the Prepetition

12   Indebtedness is secured by a security interest and lien in substantially all of Debtors’ real and

13   personal property, whether now owned or existing or hereafter acquired or arising, including,

14   without limitation, all accounts, chattel paper and electronic chattel paper, deposit accounts,

15   documents, equipment, general intangibles, goods, instruments, investment property,

16   intellectual property rights, inventory, letter of credit rights, letters of credit, together with all

17   substitutions and replacements for and products of any of the foregoing, the proceeds of any

18   and all of the foregoing and all proceeds and products of such collateral security acquired by

19   the Estates after the commencement of the Cases (such collateral security, proceeds and

20   products are to the extent valid, enforceable, secured, perfected and unavoidable: herein called

21   the “Prepetition Collateral”).

22            5.      Findings Regarding the DIP Facility Based on the Record at the Hearing

23                    (a)      It is necessary for Debtors to obtain postpetition financing for a period

24   of time and in an amount which would allow Debtors to continue to operate as a going
25   concern, to enable Debtors to continue to operate their cooperative, to pay employees, and to
26   preserve the value of their assets. An immediate need exists for Debtors to obtain further

Page 5 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                   OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                               Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                            Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   credit from CoBank. Without such funds Debtors will not be able to continue the operation of

 2   their business and to pay their employees, and reorganization, including a Specified Sale (as

 3   defined herein) may become impossible.

 4                   (b)      CoBank has indicated a willingness to extend postpetition secured

 5   credit under the terms and conditions of this Order and the Credit Agreement. Debtors are

 6   unable to obtain financing on terms more favorable than terms offered by CoBank under the

 7   Credit Agreement and are unable to obtain adequate unsecured credit allowable under

 8   Section 503(b)(1) of the Bankruptcy Code as an administrative expense. Debtors are also

 9   unable to obtain secured credit under Section 364(c) and (d) of the Bankruptcy Code on terms

10   more favorable than those set forth in the Credit Agreement.

11                   (c)      The terms of the Credit Agreement are fair and reasonable, were

12   negotiated by the parties at arm’s length and in good faith and are the best available to

13   Debtors under present market conditions and Debtors’ financial circumstances. Based on the

14   foregoing, any credit extended under the Credit Agreement by CoBank is extended in good

15   faith, as that term is used in Section 364(e) of the Bankruptcy Code.

16                   (d)      Debtors, in order to satisfy their need for postpetition financing, as

17   determined in the exercise of their sound business judgment, desire the Court to enter this

18   Order. Entry of this Order is necessary to prevent irreparable harm to Debtors, including the

19   harm that would result from the disruption of Debtors’ business, will increase the possibilities

20   for a successful reorganization, including a Specified Sale, as a going concern, and is in the

21   best interest of Debtors’ Estates. Absent entry of this Order, Debtors’ Estates will be

22   immediately and irreparably harmed. Consummation of the DIP Facility is in the best interest

23   of Debtors’ Estates.

24           6.      Authorization of the DIP Facility and Fourteenth Amendment

25                   (a)      Borrowers are authorized to enter into the DIP Facility and the

26   Fourteenth Amendment and to incur postpetition debt under the DIP Facility pursuant to the

Page 6 of 19 -    INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                  OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                              Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   terms of the Credit Agreement and this Order. To the extent of any conflict between this

 2   Order and the Fourteenth Amendment, this Order shall govern.

 3                   (b)      In accordance with the terms of this Order and the Credit Agreement,

 4   the DIP Facility shall be used to (i) fund the working capital requirements and other financing

 5   needs of Debtors during the pendency of the Cases, (ii) pay other costs and expenses of the

 6   administration of the Case, and (iii) pay fees and expenses (including, without limitation,

 7   attorney’s fees and advisory fees owed to CoBank , including, without limitation, reasonable

 8   fees and expenses incurred prior to the commencement of the Case). Use of funds shall

 9   further be consistent with the Budget attached hereto as Exhibit 1, which may be amended
10   from time to time by delivery of a revised and updated Budget by Debtors to CoBank and

11   which shall be effective and become the Budget referred to herein only upon written approval

12   of such amended Budget by CoBank in its reasonable discretion. Compliance with the Budget

13   shall be determined as follows: actual Net Cash Flow as reported by Wednesday of each week

14   and calculated as of Friday of the immediately preceding week for the four-week period then

15   ending shall not be less than 85% of Net Cash Flow forecasted for such four-week period as

16   set forth in the Budget then in effect. The DIP Facility shall not be used to pay any fees or

17   expenses incurred at any time in connection with the filing or prosecution of any action which

18   seeks to invalidate, challenge, dispute, avoid, subordinate or otherwise impair the claims of

19   the Administrative Agent or any Lenders, or any liens or priorities in favor of the

20   Administrative Agent (on behalf of Lenders), or which seeks to recover on any claims against

21   or transfers made to the Administrative Agent or any Lenders; provided, however, that the

22   Committee may investigate the liens, security interests, and claims of the Administrative

23   Agent and Lenders.

24                   (c)      Subject to the Local Rules, any and all fees and expenses paid or

25   required to be paid in connection with the Credit Agreement shall be paid by Debtors as

26   detailed therein.

Page 7 of 19 -   INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                 OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1                   (d)      Debtors are hereby authorized and directed to pay the DIP Facility Fee

 2   (as defined in the Fourteenth Amendment) in accordance with Section 2.7(b) of the Credit

 3   Agreement.

 4                   (e)      In furtherance of the foregoing and without further approval of the

 5   Court, Debtors are authorized and directed on a final basis to perform all acts, to make,

 6   execute and deliver all instruments and documents (including the execution or recordation of

 7   security agreements, mortgages and financing statements) that may be required or necessary

 8   (including necessary by reason of request by CoBank) for Debtors’ performance under the

 9   Credit Agreement or this Order.

10                   (f)      Upon satisfaction of the conditions precedent set forth in the Credit

11   Agreement and the entry of this Order, obligations, agreements and covenants of Debtors

12   under the Credit Agreement shall be valid and binding and enforceable against Debtors under

13   the terms of the Credit Agreement and this Order. Subject to paragraph 21 below, no

14   payment, advance, financial accommodation, transfer, or grant of security under the Credit

15   Agreement or this Order shall be voidable or recoverable under the Bankruptcy Code or under

16   any applicable law (including Section 502(d) of the Bankruptcy Code), or subject to any

17   defense, reduction, setoff, recoupment or counterclaim.

18           7.      DIP Facility Advances; Effective Date

19                   (a)      Revolving advances made under the DIP Facility from and after the

20   DIP Facility Effective Date (defined herein) until the DIP Facility Maturity Date (defined

21   herein) shall be governed by the terms and conditions of the Credit Agreement and this Order,

22   including, without limitation, the terms and conditions governing the applicable interest rates.

23   The “DIP Facility Maturity Date” shall mean the earliest of (i) October 31, 2019, (ii) the

24   closing of a sale of all or substantially all of the assets of Debtors pursuant to a sale under

25   Section 363 of the Bankruptcy Code (a “Specified Sale,” as further defined in the Credit

26   Agreement), or (iii) the effective date of a confirmed plan under Section 1129 of the

Page 8 of 19 -    INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                  OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   Bankruptcy Code. The “Postpetition Indebtedness” shall be all Obligations (as such term is

 2   defined in the Credit Agreement) arising subsequent to the Petition Date, including

 3   postpetition interest. The “DIP Facility Effective Date” shall be the date upon which the

 4   Court enters this Order.

 5                    (b)      CoBank shall not be required to extend credit under the DIP Facility

 6   unless and until CoBank and its legal counsel are satisfied that: (i) the conditions precedent

 7   for such credit extensions set forth in the Credit Agreement have been met; and (ii) no Event

 8   of Default under this Order has occurred.

 9            8.      Postpetition Indebtedness; Liens and Priority

10                    (a)      The Postpetition Indebtedness shall be:

11                             (i)    allowable under Section 503(b)(1) of the Code as an

12    administrative expense with priority pursuant to the provisions of Section 364(c)(1) of the

13    Code over all other administrative expenses of the kind specified in Section 503(b) or

14    Section 507(b) of the Code and all other expenses and claims, subject only to the Carveout;

15    provided however, such claims shall not extend to the avoidance actions and the proceeds

16    thereof under Sections 544, 547, 548, 549 and 553 of the Bankruptcy Code (the “Avoidance

17    Actions”);

18                             (ii)   secured by (and the Administrative Agent (on behalf of
19    Lenders) is hereby granted) a security interest in and lien on all present and future property of

20    the Estates, including both real and personal property, whether now owned or existing or

21    hereafter acquired or arising by the Estates, including specifically and without limitation (but

22    specifically excluding the Avoidance Actions): (A) all of the Estates’ now owned or existing

23    or hereafter acquired or arising accounts, chattel paper and electronic chattel paper, deposit

24    accounts, documents, equipment, general intangibles, goods, instruments, investment
25    property, intellectual property rights, inventory, letter of credit rights, letters of credit, and
26    any items in any lockbox account; together with (i) all substitutions and replacements for and

Page 9 of 19 -     INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                   OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                               Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                            Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   products of any of the foregoing; (ii) in the case of all goods, all accessions; (iii) all

 2   accessories, attachments, parts, and repairs now or hereafter attached or affixed to or used in

 3   connection with any goods; (iv) all warehouse receipts, bills of lading and other documents

 4   of title now or hereafter covering any of the foregoing; (v) all collateral subject to the lien of

 5   any security document in favor of the Administrative Agent; (vi) any money, or other assets

 6   of Debtors that may or hereafter come into possession, custody or control of the

 7   Administrative Agent or any Lenders; (vii) proceeds of any and all of the foregoing; (viii)

 8   books and records of Debtors, including all mail or electronic mail addressed to Debtors;

 9   (ix) all of the foregoing, whether now owned or existing or hereafter acquired or arising or in

10   which Debtors now have or hereafter acquire any rights; and (x) all proceeds and products of

11   such collateral security acquired by the Estates, (B) the Prepetition Collateral, (C) all real

12   estate of the Estates; provided, however, that no lien shall attach directly to any of Debtors’

13   leasehold interests, but shall only attach to the proceeds of the sale or disposition of such

14   lease, unless (i) expressly permitted by the terms of that lease, or (ii) Debtors have consent of

15   the applicable landlord to grant the Administrative Agent a lien or deed of trust on such

16   leasehold, and (D) all proceeds, products, rents, issues and profits of all of the foregoing (all

17   herein referred to as the “Postpetition Collateral”), which lien and security interest shall have

18   priority over all other liens, claims and expenses in Debtors’ Cases except with respect to the

19   (i) Carveout, (ii) all other valid, duly perfected, unavoidable prior prepetition Permitted

20   Liens, and (iii) valid beneficiaries of assets subject to a trust arising under PACA (as defined

21   in the Credit Agreement). The liens and security interests granted above to secure payment

22   of the Postpetition Indebtedness shall be valid and enforceable regardless of whether the

23   Court determines that some or all of the security interests and liens held by the

24   Administrative Agent in the Prepetition Collateral are unenforceable for any reason.

25           9.      Perfection of CoBank Liens; Termination. Entry of this Order automatically

26   perfects the liens granted by paragraph 8 of this Order.

Page 10 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                        Case 19-62584-pcm11                  Doc 7             Filed 08/22/19
 1               10.   CoBank; Use of Collateral; Adequate Protection; Application of Funds

 2                     (a)      Any cash collateral of Lenders used by Debtors since the

 3   commencement of Debtors’ Cases shall constitute Postpetition Indebtedness under the DIP

 4   Facility.

 5                     (b)      Any use of cash collateral shall be treated as a simultaneous reduction

 6   of Prepetition Indebtedness and an increase in Postpetition Indebtedness, in each case by the

 7   amount of such use of cash collateral.

 8                     (c)      Debtors’ use of CoBank’s cash collateral as of any week shall not

 9   exceed the aggregate amount of operating and non-operating disbursements permitted for such

10   week as set forth in the Budget.

11                     (d)      Debtors shall account for all cash proceeds (and cash equivalents) of

12   Collateral, and such accounting shall be applied to the Prepetition Indebtedness and the

13   Postpetition Indebtedness as provided in the Credit Agreement.

14                     (e)      Absent manifest error, application of funds by CoBank to the

15   reduction of the Prepetition Indebtedness or the Postpetition Indebtedness shall be final.

16   Nothing shall impair the validity of such application or such security interest or lien, subject

17   to paragraph 21 below.

18               11.   Events of Default. The Events of Default contained in the Credit Agreement
19   (as amended by the Fourteenth Amendment) are hereby approved and incorporated herein by

20   reference. For the avoidance of doubt, the failure of Debtors to meet any of the Milestones

21   included as Affirmative Covenants in the Credit Agrement (each as defined in the Credit

22   Agreement), shall be Events of Default. Such Milestones include:

23                     (a)      As contained in Section 6.14(b) of the Credit Agreement, by

24   September 27, 2019, the Bankruptcy Court shall have entered an order or orders approving

25   bidding procedures for the Specified Sale, which such order or orders shall be in form and

26   substance acceptable to the Administrative Agent in its sole discretion;

Page 11 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                               Tonkon Torp LLP
                                              888 SW Fifth Avenue, Suite 1600
                                                  Portland, Oregon 97204
                                                       503-221-1440
                             Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1                   (b)      As contained in Section 6.14(c) of the Credit Agreement, by

 2   October 28, 2019, the Bankruptcy Court shall have entered orders approving the sale of all or

 3   substantially all of the assets of Borrowers, on such terms acceptable to the Administrative

 4   Agent in its sole discretion which orders shall be in form and substance acceptable to the

 5   Administrative Agent in its sole discretion; and

 6                   (c)      As contained in Section 6.14(c) of the Credit Agreement, by

 7   October 31, 2019, the transactions contemplated in the Specified Sale Order shall have been

 8   consummated.

 9           For the further avoidance of doubt, the failure of Debtors to comply with all Negative

10   Covenants in the Credit Agreement (each as defined in the Credit Agreement), shall be

11   Events of Default, including but not limited to new Section 7.19 of the Credit Agreement

12   which provides:

13                   (a)      Borrowers will not seek any debtor-in-possession financing (other than

14   the financing provided under [the Credit] Agreement) until (a) all Prepetition Letters of Credit

15   have been terminated, cash collateralized in an amount equal to 105% of the aggregate face

16   amount of such Prepetition Letters of Credit, or supported by one or more letters of credit

17   naming the Administrative Agent as beneficiary with terms and conditions (and issued by one

18   or more financial institutions) acceptable to the Administrative Agent in its sole discretion,

19   (b) all other Obligations (other than contingent indemnification obligations) at any time owing

20   by Borrowers to the Administrative Agent or any Lender have been paid in full in cash and

21   (c) all commitments of Lenders under the Loan Documents (including, without limitation,

22   under the DIP Facility) have been terminated.

23                   (b)      Borrowers shall not open any new deposit, securities or commodity

24   accounts, except (i) accounts maintained with the Administrative Agent or (ii) deposit

25   accounts maintained with other financial institutions so long as such account is subject to a

26   first-priority perfected Lien in favor of the Administrative Agent and Borrowers have

Page 12 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                           Case 19-62584-pcm11              Doc 7             Filed 08/22/19
 1   delivered to the Administrative Agent a fully-executed deposit account control agreement in

 2   form and substance acceptable to the Administrative Agent.

 3                   (c)      Without the prior written consent of the Administrative Agent, no

 4   proceeds of the DIP Facility shall be used in a manner or for a purpose other than in

 5   accordance with the Budget and this Agreement.

 6                   (d)      Borrowers shall not grant any new Liens in favor of any Person (other

 7   than the Administrative Agent and Lenders) on any of the Collateral or Postpetition

 8   Collateral, nor seek to prime any Lien of the Administrative Agent or Lenders on any of the

 9   Collateral or the Postpetition Collateral.

10           12.     Remedies. Upon the occurrence of an Event of Default:

11                   (a)      CoBank and the other Lenders may refuse to make revolving

12   advances; and

13                   (b)      the Administrative Agent shall be entitled to relief from the automatic

14   stay to enforce its rights and remedies under this Final Order, the Credit Agreement, the Loan

15   Documents and any applicable law upon filing an affidavit (the “Affidavit”) with the Court

16   certifying the occurrence of an Event of Default. Contemporaneously with such filing, (i) the

17   Administrative Agent shall serve a copy of the Affidavit upon Debtors, the Committee and the

18   U.S. Trustee’s Office, and (ii) the Administrative Agent may request an expedited hearing
19   regarding relief from the automatic stay, which such hearing may be scheduled within four

20   business days of the filing of the Affidavit. Debtors, the Committee and the Office of the

21   U.S. Trustee shall be entitled to file a response to the Affidavit with the Court, but such

22   response must be limited to whether an Event of Default has occurred that has not been cured.

23   Such response shall be served on counsel to the Administrative Agent. If Debtors, the

24   Committee, and the Office of the United States Trustee fail to file such a response, the Court
25   may enter an order terminating the automatic stay.
26

Page 13 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1           13.     Application of Proceeds Upon Sale. Upon the consummation of a Specified

 2   Sale or a sale of any of Debtors’ assets and the entry of the Specified Sale Order by the

 3   Court, all proceeds from such sale shall immediately be turned over to CoBank to be applied

 4   to the outstanding amounts owing in accordance with the Loan Documents pursuant to

 5   Section 2.13 of the Credit Agreement.

 6           14.     No Marshaling. In no event shall CoBank be subject to the equitable doctrine

 7   of marshaling or any similar doctrine.

 8           15.     Retention of Counsel and Consultants; Costs and Expenses. CoBank is

 9   authorized to retain such counsel and consultants (including financial consultants and

10   investment bankers) as CoBank may determine from time to time in its reasonable discretion.

11   Payment of fees and expenses incurred by CoBank in connection with the Loan Documents,

12   the Cases, and all matters related to any of the foregoing, including, without limitation, all

13   fees and disbursements of legal counsel of CoBank, all fees and disbursements of consultants

14   to CoBank (including financial consultants), all appraisal fees, all title costs or fees, filing

15   fees, mortgage registry tax, recording and other out-of-pocket expenses incurred by CoBank

16   shall be paid by Debtors pursuant to the terms of the Credit Agreement, subject to the

17   procedures set forth in the Local Rules.

18           16.     Allowance for Improvements made by the Estates. In consideration of
19   Debtors’ use of the Collateral in accordance with the Loan Documents, and in view of the

20   effect of such use, (i) the Collateral shall not be subject to any surcharge under

21   Section 506(c) of the Bankruptcy Code and (ii) the “equities of the case” exception in section

22   552 shall not apply with respect to the Collateral.

23           17.     Successors and Assigns. Except as otherwise stated herein, the provisions of

24   this Final Order shall be binding upon all persons and entities and shall inure to the benefit of
25   CoBank, Debtors and their respective successors and assigns, including, without limitation,
26   any subsequent Chapter 11 or Chapter 7 trustee.

Page 14 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                        Case 19-62584-pcm11                 Doc 7             Filed 08/22/19
 1          18.     Carveout for United States Trustee Fees and Professional Fees. Subject to the

 2   terms and conditions contained in this paragraph 18, all prepetition and postpetition claims

 3   (whether secured or unsecured) of CoBank, including CoBank’s super-priority administrative

 4   expense claim, are subordinate to the Carveout (as defined below). As used herein, the term

 5   “Carveout” shall mean unpaid Administrative Expenses (a) payable pursuant to 28 U.S.C. §

 6   1930(a)(6) and fees payable to the clerk of the Court; and (b) fees and expenses of attorneys

 7   and financial advisors employed by Debtors and the Committee (including allowed expenses

 8   of the members of such statutory committees) pursuant to Sections 327 and 1103 of the

 9   Bankruptcy Code (i) which were provided for in the Budget and incurred prior to an Event of

10   Default but not yet paid; and (ii) an aggregate amount not to exceed $300,000 for reasonable

11   fees and expenses incurred following a Postpetition Event of Default; but specifically

12   excluding any success, completion or similar fees. The Carveout shall exclude any fees and

13   expenses incurred in connection with the assertion or joinder in any claim, counterclaim,

14   action, proceeding, application, motion, objection, defenses or other contested matter, the

15   purpose of which is to seek any order, judgment, determination or similar relief invalidating,

16   setting aside, avoiding, subordinating, or otherwise adversely affecting CoBank’s claims

17   against the Estates (including the Prepetition Indebtedness, the Postpetition Indebtedness, and

18   CoBank’s liens on the Collateral) each a Challenge (as defined herein).
19          19.     Stay; Modification. No subsequent stay, modification, termination, failure to

20   extend the term, or vacation of this Order shall affect, limit or modify the validity, priority or

21   enforceability of any liability of Debtors under the Credit Agreement, or any lien or security

22   interest granted to CoBank under such documents. All credit extended under the Credit

23   Agreement is made in reliance on this Order, and, except as set forth below, the obligations

24   incurred by Debtors to CoBank under the Credit Agreement cannot be subordinated, lose
25   superpriority status, or be deprived of the benefit of the senior liens granted to CoBank, by
26   any subsequent order in Debtors’ Chapter 11 Cases or converted Chapter 7 cases. The

Page 15 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                        Case 19-62584-pcm11                 Doc 7             Filed 08/22/19
 1   provisions of this Order dealing with the liability of Debtors under the Credit Agreement

 2   shall not be modified or superseded by any order confirming a plan of reorganization

 3   (including the use of the cram-down provisions of section 1129(b) of the Code) in Debtors’

 4   Cases. If any party shall appeal any order approving the DIP Facility or shall successfully

 5   challenge the validity, perfection, or priority of any pre-petition liens in favor of the

 6   Administrative Agent (on behalf of Lenders), Lenders may terminate their commitment to

 7   fund any DIP Advances (as defined in the Credit Agreement) and stop funding any DIP

 8   Advances upon written notice to Debtors.
 9          20.     Preservation of Rights Under This Order. The provisions of this Order and

10   any actions taken pursuant hereto shall survive entry of any order which may be entered

11   (a) converting Debtors’ Cases to Chapter 7 cases, (b) confirming or consummating any plan

12   of reorganization of Debtors or (c) dismissing Debtors’ Cases or any subsequent Chapter 7

13   cases pursuant to Sections 303, 305, or 1112 of the Bankruptcy Code, and the terms and

14   provisions of this Order as well as the priorities in payment, liens, and security interests

15   granted pursuant to this Order and the Credit Agreement shall continue in this or any

16   superseding case under the Bankruptcy Code, and such priorities in payment, liens and

17   security interests shall maintain their priority as provided by this Order until all Obligations

18   are indefeasibly paid and satisfied.
19          21.     Challenge of Claim or Lien. The acknowledgements and admissions of

20   Debtors in paragraph 4 of hereof shall be binding on their Estates and all parties in interest,

21   including, without limitation, any Committee, unless the Committee or other party in interest

22   has filed an adversary proceeding or contested matter challenging any such

23   acknowledgements or admissions (each a “Challenge”), no later than October 17, 2019

24   subject to extension or written consent of CoBank and the Committee or order of the court
25   for cause. If no such adversary proceeding or contested matter is timely commenced as of
26   such date, the Prepetition Indebtedness of CoBank shall constitute allowed secured claims,

Page 16 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                             Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                        Case 19-62584-pcm11                 Doc 7             Filed 08/22/19
 1   not subject to objection or subordination and otherwise unavoidable, and the pre-petition

 2   liens of CoBank on the Prepetition Collateral shall be deemed legal, valid, binding, perfected,

 3   not subject to defense, counterclaim, offset of any kind, or subordination, and otherwise

 4   unavoidable except with respect to the value of the Prepetition Collateral which may be

 5   challenged at any time in the Cases without regard to the limitations of this paragraph.

 6          22.     Disgorgement; Recharacterization. Any and all payments made to CoBank

 7   pursuant to this Order including, but not limited to principal, interest, fees, and expenses,

 8   shall be subject to disgorgement and/or recharacterization (for example, a payment of interest

 9   may be recharacterized to pay down principal) upon a successful Challenge.

10          23.     Right to Credit Bid. The right of CoBank to credit bid the obligations owed to

11   CoBank by Debtors (pursuant to Section 363(k) of the Bankruptcy Code), in whole or in part,

12   in connection with any sale or disposition of assets in the Cases (including in connection with

13   a plan of reorganization for which confirmation is sought under Section 1129(b)(2)(A)(i)) is

14   hereby expressly reserved and preserved by this Order.

15          24.     Amendments and Modifications. Debtors and CoBank may enter into any

16   non-material amendments or modifications to the Credit Agreement without notice or a

17   hearing or further order of this Court; provided, however, that any such modifications shall

18   be filed with the Court and shall not be adverse to Debtors or their Estates.
19          25.     Invoicing. Following entry of this Interim Order and continuing thereafter for

20   so long as the Obligations are outstanding, CoBank is authorized to issue invoices to Debtors

21   regarding the Obligations and any related fees, expenses, and interest in accordance with

22   CoBank’s prior pre-petition practice, such issuances shall not be deemed to be in violation

23   Section 362 of the Bankruptcy Code.

24          26.     Order Governs. Except as otherwise specifically provided in this Order, in
25   the event of a conflict between the provisions of this Order, the Motion, and the Loan

26   Documents, the provisions of this Order shall govern.

Page 17 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                        Case 19-62584-pcm11                Doc 7             Filed 08/22/19
 1           27.    Final Hearing. The final hearing on approval of the DIP Facility is scheduled

 2   for September _____, 2019 at _____ prevailing Pacific time in Courtroom No. 4 of the

 3   United States Bankruptcy Court, 1050 SW Sixth Avenue, Portland, Oregon.

 4           28.    Notice of Final Hearing. The final hearing on approval of the DIP Facility is

 5   scheduled for September _____, 2019 at _____ prevailing Pacific time in Courtroom No. 4 of

 6   the United States Bankruptcy Court, 1050 SW Sixth Avenue, Portland, Oregon.

 7           29.    Notice of Final Hearing; Objections to Entry of Final Order. The Debtor shall

 8   mail copies of this Interim Order (which shall constitute adequate notice of the Final

 9   Hearing, including notice that Debtors will seek at the Final Hearing a waiver of rights under

10   Section 506(c) of the Bankruptcy Code) within three business days from the date of entry of

11   this Interim Order to the parties that received notice of the Interim Hearing, any other party

12   that has filed a request for notices with the Court, to the Office of the United States Trustee

13   and to counsel for any Committee that may be appointed in the Case. Any party in interest

14   objecting to the relief sought in the Final Order shall submit any such objection in writing

15   and file and serve such objection so as to be received no later than September _____, 2019, at

16   4:00 p.m. prevailing Pacific time on the following:

17                  (a)      Tonkon Torp LLP; 1600 Pioneer Tower; 888 SW Fifth Avenue;

18   Portland, Oregon 97204; Attention: Albert Kennedy; Albert.Kennedy@tonkon.com;
19                  (b)      Faegre Baker Daniels, LLP, 2200 Wells Fargo Center, 90 South

20   Seventh Street, Minneapolis, Minnesota 55402; Attention: Michael Stewart, Breia Schleuss

21   and Colin Dougherty; Michael.Stewart@Faegrebd.com; Breia.Schleuss@Faegrebd.com;

22   Colin.Dougherty@Faegrebd.com;

23                  (c)      Miller Nash LLP, 3400 U.S. Bancorp Tower, 111 S.W. Fifth Avenue,

24   Portland, Oregon 97204; Attention: Teresa Pearson; Teresa.Pearson@MillerNash.com;
25                  (d)      Office of the United States Trustee for the District of Oregon.
26                                                      ###

Page 18 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                            Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                          Case 19-62584-pcm11               Doc 7             Filed 08/22/19
 1   I certify that I have complied with the requirements of LBR 9021-1(a).

 2   Presented by:

 3   TONKON TORP LLP

 4

 5   By
           Albert N. Kennedy, OSB NO. 821429
 6         Timothy J. Conway, OSB No. 851752
           Michael W. Fletcher, OSB No. 010448
 7         Ava L. Schoen, OSB No. 044072
           888 S.W. Fifth Avenue, Suite 1600
 8         Portland, OR 97204-2099
           Telephone: 503-221-1440
 9         Facsimile: 503-274-8779
           E-mail:      al.kennedy@tonkon.com
10                      tim.conway@tonkon.com
                        michael.fletcher@tonkon.com
11                      ava.schoen@tonkon.com
           Attorneys for Debtors
12
     cc:      List of Interested Parties
13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 19 of 19 - INTERIM ORDER GRANTING DEBTORS’ MOTION FOR AUTHORIZATION TO
                OBTAIN SECURED CREDIT ON INTERIM AND FINAL BASIS

                                           Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                         Case 19-62584-pcm11               Doc 7             Filed 08/22/19
EXHIBIT 1 TO
  ORDER
              Budget




Case 19-62584-pcm11   Doc 7   Filed 08/22/19
NORPAC Foods, Inc.
DIP Budget Forecast
($s in 000s)
                                                   1          2          3          4          5          6          7           8           9          10         11         12          13      13 Week
                                                8/23/19    8/30/19    9/6/19     9/13/19    9/20/19    9/27/19    10/4/19    10/11/19    10/18/19    10/25/19    11/1/19    11/8/19    11/15/19     Total

 Total Net Sales                                 $6,452     $6,130     $4,521     $4,521     $4,521     $4,759     $7,923     $7,923      $7,923      $7,923      $7,316          –          –     $69,912

 Receipts
  Accounts Receivable Collections                 4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157       8,153          –          –     $60,285
  Estimated Asset Sale Proceeds                       –          –          –          –          –          –          –          –           –           –     154,312          –          –    $154,312
   Total                                          4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157     162,465          –          –     214,597

 Operating Disbursements
  Salaried Payroll and Related Taxes                597          –        597          –        597          –        597          –         597           –         597      4,200         20      $7,799
  Hourly & Seasonal Labor                         2,000      1,010      1,621        817      1,515        939      1,440        746       1,486         766       1,367      1,400          –     $15,105
  Workers Compensation Payouts                       15         15         15         15         15         15         15         15          15          15          15          –          –        $165
  Grower Payables                                   471        465        465      3,153      1,025        248        248      1,259       2,512         282         282          –          –     $10,411
  Payroll Related Insurance & Benefits              300        300      1,200        300        300        300          –      1,200         300         300         300      1,200          –      $6,000
  Ingredients                                       500      1,154      1,154      1,154      1,154      1,154      1,154      1,154       1,154       1,154       1,154          –          –     $12,038
  Broker                                              –          –        316          –          –          –        261          –           –           –         330          –          –        $908
  Utilities                                           –          –        163        325        325        325        190        190         190         190         190          –          –      $2,088
  Insurance                                         100          –          –        225          –          –          –          –         225           –           –          –          –        $550
  Freight                                           577        577        577        577        577        577        577        577         577         577         577          –          –      $6,346
  Storage                                           500          –        500        500      1,200          –        500        500       1,200           –         500          –          –      $5,400
  Packaging                                         516        516        381        381        381        381        634        634         634         634         585          –          –      $5,676
  Selling & Marketing                                25        115        115        115        115        115        115        115         115         115         115          –          –      $1,179
  Other                                             300        520        600        600        600        600        520        520         520         520         400        260        260      $6,220
    Total                                         5,900      4,673      7,703      8,161      7,804      4,655      6,251      6,910       9,524       4,552       6,412      7,060        280      79,884
 Net Cash Flow from Operations                   (1,001)       132     (3,778)    (3,070)    (1,874)     1,405       (998)     (1,920)     (4,499)     1,605     156,053     (7,060)      (280)    134,713

 Non-Operating / Restructuring Disbursements
  Professional / UST Fees                           733          –         50          –        205          –        200          –            –        962           –        150          –      $2,300
  Insurance - Transaction Related                     –          –          –          –          –          –          –          –            –        500           –          –          –        $500
  Utility Deposits                                    –          –          –      1,150          –          –          –          –            –          –           –          –          –      $1,150
  Other Legal                                         –          –          –          –          –          –          –          –            –          –           –          –          –           –
  Accounting                                          –          –          –         34          –          –          –         34            –          –           –          –         34        $101
  DIP Fees                                            –        150          –          –          –          –          –          –            –          –         150          –          –        $300
  CoBank Loan Interest                                –          –          –          –          –          –      3,441          –            –          –       1,288          –          –      $4,729
 Net CF before Borrowing                         (1,734)       (18)    (3,828)    (4,254)    (2,079)     1,405     (4,639)     (1,954)     (4,499)       143     154,615     (7,210)      (314)    125,633

  CoBank DIP Facility Draw / (Repayment)              –      6,323      7,753      9,345      8,009      4,655      9,891       6,944       9,524       6,014    (68,457)         –          –           $0
  CoBank Pre-Petition Loan Draw / (Repayment)        93    (11,547)    (3,925)    (5,090)    (5,930)    (6,060)    (5,252)     (4,990)     (5,025)     (6,157)   (70,046)         –          –    ($124,022)
 Net Change in Cash                              (1,641)    (5,242)         –          –          –          –          –           –           –           –     16,112     (7,210)      (314)       1,611


 Cash Account
 Beginning Balance                               $8,384     $6,742     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500      $1,500      $1,500      $1,500    $17,612    $10,402       $6,742
  Cash Collections                                4,899      4,805      3,925      5,090      5,930      6,060      5,252      4,990       5,025       6,157     162,465          –          –      209,698
  CoBank DIP Facility Draw / (Repayment)             93    (11,547)    (3,925)    (5,090)    (5,930)    (6,060)    (5,252)    (4,990)     (5,025)     (6,157)    (70,046)         –          –     (124,022)
  CoBank Pre-Petition Loan Draw / (Repayment)         –      6,323      7,753      9,345      8,009      4,655      9,891      6,944       9,524       6,014     (68,457)         –          –            0
  Cash Disbursements                             (6,633)    (4,823)    (7,753)    (9,345)    (8,009)    (4,655)    (9,891)    (6,944)     (9,524)     (6,014)     (7,850)    (7,210)      (314)     (82,331)
 Ending Balance                                  $6,742     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500     $1,500      $1,500      $1,500     $17,612    $10,402    $10,088      $10,088

 CoBank Facility Availability                         –    $20,324    $16,496    $12,242    $10,163    $11,568     $6,929     $4,975        $476        $619           –          –          –
 Liquidity (Cash + Avail.)                        6,742     21,824     17,996     13,742     11,663     13,068      8,429      6,475       1,976       2,119      17,612     10,402     10,088
 memo:
  Professional fee accrual                            –      ($855)     ($674)     ($443)     ($437)     ($251)      ($70)      $111        $292       ($249)       ($81)       $86       $227
  (net of est. retainer balances)

                                                                                                                                                                                                   Exhibit 1
                                                                      Case 19-62584-pcm111 of 3Doc 7                         Filed 08/22/19                                                           1 of 3   8/22/2019
NORPAC Foods, Inc
DIP Budget Forecast

 SUMMARY OF ASSUMPTIONS

 Overview
     - DIP Budget forecast assumes Chapter 11 filing on 8/22 with signed APA for the sale of substantially all assets
     - Assumes asset sale transaction close 10/31/19
     - Assumed Cash Proceeds at close based on terms of signed APA (with closing adjustment based on projected Inventory and Grower Payable levels)
       - $149.5M (less $10M holdback), plus projected inventory adjustment, less proj. Grower Payables balance, plus 50% of AR balance (assumed $25m, conservative)

 DIP Facility Structure & Terms:

   Facility Structure                        - Assumes structured as gradual/creeping roll-up:
                                               - Incremental $15M in committed availability (in addition to existing $87.5M pre-petition commitment)
                                               - Initial excess cash and all post-petition cash collections paydown the pre-petition Revolving Credit Facility balance
                                               - Cash advanced in amounts sufficient to fund projected weekly disbursements and maintain a minimum cash balance of $1.5M
                                                 - Total facility balance not to exceed $102.5M ($87.3M Pre-Petition RCF Balance + $15M Incremental DIP Commitment)

   DIP Fees & Interest                       - 15.25% interest rate on balance of all post-petition advances (Prime Rate + 9.75%)
                                             - 1% Upfront Fee ($150k)
                                             - 1% Exit Fee ($150k)
                                             - 0.375% unused commitment fee

 Receipts:

   Sales                                    Base Forecast - Sales and allowances and discounts are based on FY2019 actual results with no growth. Interpacker sales have been adjusted upwards
                                            due to sales to Simplot, while industrial sales have been adjusted downwards by 25% as compared to FY19 to reflect lost sales to competitors who
                                            offered 90 - 120 day terms. Pack revenue has been removed and freight and storage revenue is the same as it was in FY2019.

                                             - Assuming 5% reduction to base sales forecast in first four weeks post filing for potential business disruption related to the Chapter 11 filing

   Collections                              Collections are based on average days sales outstanding of 30 days, except for Retail (3 weeks to collect) and Export and Industrial (6 weeks to collect)
                                            - Assuming slower collections in the first four weeks post-filing (10% reduction); catching up over the following six weeks

 Operating Disbursements:

   Salaried Payroll                         Based on current run rate; Includes an assumed $500k in key employee retention bonuses paid following the asset sale close
                                            - Assumes 2 weeks of accrued payroll paid out week following close
                                            - Assumes $2.5M in accrued vacation paid out week following close

   Hourly & Seasonal Labor                  Based on FY 2019 run-rate for same time period, adjusted for Quincy and Hermiston being paid bi-weekly
                                            - Assumes accrued payroll paid out week following close (2 weeks at Quincy/Hermiston, 1 week at Norpac)

   Workers Comp Payouts                     Continued funding post-petition at current run-rate

   Grower Payables                          Based on detailed Latest Crop Year 2019 projections. No payments for Crop Year 2018

   Payroll Related Insurance & Benefits     Current run-rate

   Seed                                     No seed purchases in projection period




                                                                                                                                                                                                        Exhibit 1
                                                                                                                 2 of 3                                                                                             8/22/2019
                                                                           Case 19-62584-pcm11                        Doc 7          Filed 08/22/19                                                        2 of 3
NORPAC Foods, Inc
DIP Budget Forecast

  SUMMARY OF ASSUMPTIONS

(Cont'd)

    Ingredients                           Forecast based on FY2019 run-rate far same time period

    Broker                                1% of sales (historical average)

    Utilities                             Based on FY2019 run-rate for same time period

    Insurance                             Projected payment schedule

    Freight                               Based on FY2019 run-rate for same time period

    Storage                               Run Rate; Approximately ~$2.2M per month

    Packaging                             Based on FY2019 run-rate for same time period

    Selling & Marketing                   Based on FY2019 run-rate for same time period

    Other                                 Based on FY2019 run-rate for same time period

  Non-Operating / Restructuring Disbursements

    Professional / UST Fees               Based on fee estimates for each professional; Paid monthly, with 20% holdback on Debtor Counsel and UCC professionals

    Insurance - Transaction Related       Assumed $500k for extended product liability coverage, paid week prior to transaction close

    Utility Deposits                      Assumes $1.2M, based one-month run rate

    Accounting                            Management estimate based on past experience

    DIP Fees & Interest                   As stated above: $15M incremental facility; 15.25% rate; 1% up-front fee, 1% exit fee, 0.375% unused commitment fee
                                          - All Post-Petition Draws
                                          - DIP interest paid only on portion of total CoBank balance (DIP + Pre-Petition RCF) which exceeds $87.5M

    Pre-Petition Loan Interest            11% annual interest (Prime rate + 5.5%), paid quarterly; 1-month (October) accrued interest payoff included week of transaction close (11/1)




                                                                                                                                                                                         Exhibit 1
                                                                                                            3 of 3                                                                                   8/22/2019
                                                                        Case 19-62584-pcm11                      Doc 7         Filed 08/22/19                                               3 of 3
EXHIBIT 2 TO
  MOTION
FOURTEENTH AMENDMENT TO
   CREDIT AGREEMENT




 Case 19-62584-pcm11   Doc 7   Filed 08/22/19
                                                           Faegre Baker Daniels LLP Draft (08-2122-2019)

                        FOURTEENTH AMENDMENT TO CREDIT AGREEMENT

        This Amendment is dated as of August *[__]*, 2019 by and among Norpac Foods, Inc., an Oregon
cooperative corporation (the “Parent”), each of the Parent’s Subsidiaries identified on the signature pages
hereof (together with the Parent, collectively, the “Borrowers”), the Lenders signatories hereto, and
CoBank, ACB, a federally chartered instrumentality of the United States (“CoBank”), in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative Agent”).

         The Borrowers, the Guarantors from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent are parties to a Credit Agreement dated as of November 15, 2017 (as
amended, restated, supplemented or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). As used in these recitals, capitalized terms defined in the Credit Agreement but not
otherwise defined herein shall have the meanings assigned to them in the Credit Agreement.

        On August *[__]*, 2019, the Borrowers filed a petition under Chapter 11 of the Bankruptcy Code.
The Borrowers intend to act as debtors-in-possession of their bankruptcy estate in the Bankruptcy Cases.
The Borrowers have requested that the Administrative Agent and the DIP Lenders provide debtor in
possession financing to the Borrowers in the Bankruptcy Cases under the terms and conditions of the Credit
Agreement as amended by this Amendment, and the Borrowers have requested that the Administrative
Agent and the Lenders agree to certain amendments to the Credit Agreement to incorporate such financing.
The Administrative Agent and the Lenders are willing to grant such requests subject to the terms and
conditions of this Amendment and the Credit Agreement as amended hereby.

        Now, therefore, in consideration of the mutual covenants and agreements herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

        1.      Definitions. As used herein, capitalized terms defined in the Credit Agreement but not
otherwise defined herein shall have the meanings assigned to them in the Credit Agreement.

        2.      Acknowledgments and Agreements. Each Borrower hereby reaffirms, acknowledges
and agrees as follows:

                  (a)         Recitals. The Recitals to this Amendment are true and correct.

                (b)      Loan Documents. Each Loan Document to which such Borrower is a party is the
valid and binding agreement of such Borrower, enforceable in accordance with its terms, and as to each of
which there are no restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of
any kind or character whatsoever.

                (c)     Indebtedness. The Obligations are not subject to any restriction, setoff, deduction,
claim, counterclaim or defense of any Borrower of any kind or character whatsoever.

                  (d)      Collateral. The Administrative Agent, for itself and on behalf of the Lenders, has
a valid, enforceable and first-priority perfected security interest in and Lien on all assets and property of
each Borrower to secure the payment and performance of the Obligations, as to which collateral there are no
restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of any kind or character
whatsoever.




US.124136204.08124136204.09
                                                                                                   Exhibit 2
                              Case 19-62584-pcm11          Doc 7     Filed 08/22/19                  1 of 30
                 (e)     Outstanding Loans. As of August 22, 2019, (i) the outstanding principal balance
of all Revolving Loans made under the Loan Documents was $82,500,000.00 together with accrued and
unpaid interest thereon of $1,257,277.40 and an Unused Commitment Fee of $116.71; (ii) the Letter of
Credit Obligations were $800,000.00 together with the accrued and unpaid Letter of Credit Fees in the
aggregate amount of $4,477.78; (iii) the outstanding principal balance of all Swing Line Loans made under
the Loan Documents was $4,007,084.824,104,987.32 together with accrued and unpaid interest thereon of
$60,655.34; and (iv) the outstanding principal balance of the Term Loan made under the Loan Documents
was $36,621,623.99 together with accrued and unpaid interest thereon of $558,103.51.

                 (f)     Default Interest. In accordance with Section 2.4(e) of the Credit Agreement, the
principal amount of all Obligations have been bearing interest at the Default Rate and the rates applicable to
Letter of Credit Fees were increased to the Default Rate, effective as of May 24, 2019.

                   (g)     Specified Defaults. The Specified Defaults (as defined in the Forbearance
Agreement and Second Amendment to Credit Agreement dated as of July 12, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance Agreement”)) have occurred and
are continuing as of the date hereof. As a result of the Specified Defaults, (i) the Lenders do not have any
obligation to make any Loan, (ii) the Issuing Lender does not have any obligation to issue any Letter of
Credit, and (iii) the Administrative Agent and the Lenders are entitled to exercise rights and remedies under
the Loan Documents and all other rights and remedies otherwise available to them, including, without
limitation, the right to demand immediate payment of the entire outstanding principal balance of the Loans,
all unpaid accrued interest thereon and all other Obligations. In addition, each Borrower acknowledges and
agrees that commencement of the Bankruptcy Cases on the Petition Date constitutes an Event of Default
under Section 9.1(k) of the Credit Agreement.

                 (h)     No Waiver of Defaults or Rights and Remedies. Neither this Amendment, nor any
action taken in accordance with this Amendment or any other Loan Document, nor any correspondence,
any oral or written communications, nor any making of any Loan or issuing of any Letter of Credit, nor any
acceptance of repayment of any Loan or other amount, nor any forbearance, amendment or consent or any
other action or omission on the part of the Administrative Agent or any Lender shall be, or shall be
construed to be, a waiver, modification or release of any Default or Event of Default (including, without
limitation, any Specified Default), as to which all rights and remedies of the Administrative Agent and each
Lender are and shall continue at all times to be expressly reserved by the Administrative Agent and the
Lenders.

                (i)      Conduct. The Administrative Agent and the Lenders have fully and timely
performed all of their obligations and duties in compliance with the Loan Documents and applicable law,
and have acted reasonably, in good faith and appropriately under the circumstances.

                 (j)    Engagement of Consultants by Administrative Agent. Without limiting any
provision of the Credit Agreement, including but not limited to Sections 6.6 and 11.3(a) thereof, the
Borrowers (x) acknowledge that the Administrative Agent may from time to time engage financial advisors
or other consultants on terms and conditions acceptable to the Administrative Agent, in each case at the
Borrowers’ expense, (y) agree that the Borrowers shall, and shall cause their officers, employees and
advisors to, cooperate with any such advisors and consultants and provide all information reasonably
requested by any such advisor or consultant, which information shall be true, correct and complete, and (z)
agree that the Borrowers shall, promptly after demand therefor, reimburse the Administrative Agent for all
costs, fees, charges and disbursements of each such advisor or consultant. The Borrowers hereby
acknowledge and agree that no Loan Party may rely on any statements made by, or any analysis, reports or
other documents (if any) prepared and/or provided by, a financial advisor or other consultant of the
Administrative Agent or any Lender.

                                                      2
US.124136204.08124136204.09
                                                                                                    Exhibit 2
                              Case 19-62584-pcm11         Doc 7    Filed 08/22/19                     2 of 30
        3.        Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

                  (a)     Amendment to Section 1.1 of the Credit Agreement (Certain Definitions). Section
         1.1 of the Credit Agreement is amended by adding or amending and restating, as the case may be,
         the following definitions:

                          “Administrative Expenses” means (i) the allowed fees and expenses of the clerk of
                  the Bankruptcy Court and of the United States Trustee pursuant to 28 U.S.C. § 1930(a) and
                  (b), and (ii) the allowed fees and expenses payable under Sections 330 and 331 of the
                  Bankruptcy Code to professional persons retained by the Borrowers pursuant to an order of
                  the Bankruptcy Court or by any statutory committee appointed in the Bankruptcy Cases;
                  provided, however, “Administrative Expenses” shall not include any fees or expenses
                  incurred, directly or indirectly, in respect of, arising from or relating to (a) the initiation or
                  prosecution of any action for preferences, fraudulent conveyances, other avoidance power
                  claims or any other claims or causes of action against the Administrative Agent or any
                  Lender or with respect to this Agreement or any of the other Loan Documents, the
                  Obligations or the Pre-Petition Indebtedness or (b) hindering, delaying or otherwise
                  attempting to prevent the enforcement by the Administrative Agent or any Lender of its
                  Liens or realization upon any Collateral.

                          “Aggregate Revolving Credit Commitment Amount” means $102,500,000,
                  constituting the sum of the Revolving Commitments of the Revolving Lenders, subject to
                  adjustment in accordance with Sections 2.12 and 2.13.

                              “Applicable Letter of Credit Fee Rate” means 6.50% per annum.

                           “Applicable Margin” means, as of any day, the percentage rate per annum equal to:
                  (a) 6.50% with respect to any Term Loans bearing interest at the LIBOR Rate Option, (b)
                  5.50% with respect to any Term Loans bearing interest at the Base Rate Option, (c) 5.50%
                  with respect to any Swing Line Loans, Revolving Loans and other Obligations (other than
                  Term Loans) bearing interest at the Base Rate Option to the extent the aggregate
                  outstanding principal balance thereof is less than the Pre-Petition Revolving Commitment
                  Level as of such day, and (d) 9.75% with respect to any Swing Line Loans, Revolving
                  Loans and other Obligations (other than Term Loans) bearing interest at the Base Rate
                  Option to the extent the aggregate outstanding principal balance thereof is equal to or
                  greater than the Pre-Petition Revolving Commitment Level as of such day.

                          “Avoidance Actions” means avoidance actions and the proceeds thereof under
                  sections 544, 547, 548, 549 and 553 of the Bankruptcy Code.

                           “Bankruptcy Cases” means the Chapter 11 bankruptcy cases of the Borrowers,
                  consolidated for administrative purposes and pending before the Bankruptcy Court entitled
                  *[In re NORPAC Foods, Inc., et al.]*, Case No. *[__________]*, including without
                  limitation any adversary proceedings, jointly administered cases or other ancillary
                  proceedings.

                              “Bankruptcy Code” means 11 U.S.C. § 101 et seq.

                         “Bankruptcy Court” means the United States Bankruptcy Court for the District of
                  Oregon, including any judge presiding over the Bankruptcy Cases.


                                                         3
US.124136204.08124136204.09
                                                                                                         Exhibit 2
                              Case 19-62584-pcm11            Doc 7    Filed 08/22/19                       3 of 30
                           “Base Rate” means, for any day, a fluctuating rate per annum equal to the highest
                  of (i) the Prime Rate, (ii) fifty basis points (0.50%) plus the Federal Funds Effective Rate,
                  and (iii) except during any period in which a notice given pursuant to Section 3.3 is in
                  effect, one hundred basis points (1.00%) plus the Adjusted LIBOR Rate for an Interest
                  Period of one month commencing on such day. Any change in the Base Rate as of any day
                  due to a change in the calculation or the components thereof shall be effective at the
                  opening of such day of business on such day and without necessity of notice being
                  provided to any Borrower or any other Person.

                           “Base Rate Option” means the option of the Borrowers to have Loans bear interest
                  at the rate and under the terms set forth in Section 2.4(b)(i).

                              “Budget” has the meaning specified in Section 6.1(g)(i).

                          “Carveout” means a carveout from the Administrative Agent’s pre-petition and
                  post-petition claims (whether secured or unsecured), including its Superpriority Claim, for
                  unpaid Administrative Expenses (a) payable pursuant to 28 U.S.C. § 1930(a)(6) and fees
                  payable to the clerk of the Court; and (b) fees and expenses of attorneys and financial
                  advisors employed by the Debtors and the Committee (including allowed expenses of the
                  members of such statutory committees) pursuant to sections 327 and 1103 of the
                  Bankruptcy Code (i) which were provided for in the Budget and incurred prior to an Event
                  of Default but not yet paid; and (ii) an aggregate amount not to exceed $300,000 for
                  reasonable fees and expenses incurred following a Post-Petition Event of Default; but
                  specifically excluding any success, completion or similar fees. The Carveout shall exclude
                  any fees and expenses incurred in connection with the assertion or joinder in any claim,
                  counterclaim, action, proceeding, application, motion, objection, defenses or other
                  contested matter, the purpose of which is to seek any order, judgment, determination or
                  similar relief invalidating, setting aside, avoiding, subordinating, or otherwise adversely
                  affecting Administrative Agent’s claims against the bankruptcy estate of the
                  debtors-in-possession in the Bankruptcy Cases (including the Pre-Petition Indebtedness,
                  the Post-Petition Indebtedness, and the Administrative Agent’s liens on the Collateral).

                          “Cash Management Services” means treasury, depository, overdraft, credit or
                  debit card, electronic funds transfer and other similar cash management services and
                  arrangements, including, without limitation, all services and arrangements under the
                  CoBank Cash Management Agreement.

                          “DIP Advance” means a Post-Petition Revolving Loan, Post-Petition Swing Line
                  Advance and any other Borrowing following the Petition Date, and any Use of Cash
                  Collateral.

                           “DIP Facility” means the Revolving Credit Facility (including the Swing Line
                  Facility and Letter of Credit Facility, each constituting a sub-facility of the Revolving
                  Credit Facility) made available to the Borrowers commencing on the Fourteenth
                  Amendment Effective Date pursuant to Sections 2.2, 2.3 and 2.9, including, without
                  limitation, all DIP Advances.

                          “DIP Facility Commitment Termination Date” means the DIP Facility Maturity
                  Date or any earlier date on which the DIP Facility is terminated in accordance with this
                  Agreement.



                                                         4
US.124136204.08124136204.09
                                                                                                     Exhibit 2
                              Case 19-62584-pcm11            Doc 7    Filed 08/22/19                   4 of 30
                              “DIP Facility Fees” means the fees set forth in Section 2.7(b).

                           “DIP Facility Maturity Date” means the earliest to occur of (i) October 31, 2019,
                  (ii) the closing of a Specified Sale (as defined herein), or (iii) the effective date of a
                  confirmed plan under section 1129 of the Bankruptcy Code.

                         “DIP Lender” means CoBank (and any participant, successor or assign thereof)
                  and each other Lender under the DIP Facility.

                           “Final Order” means the final order, in form and substance satisfactory to the
                  Administrative Agent in its sole discretion, entered by the Bankruptcy Court, which,
                  among other things, (i) approves the Fourteenth Amendment, this Agreement as amended
                  thereby and the other Loan Documents, (ii) authorizes the Borrowers to enter into the
                  Fourteenth Amendment, this Agreement as amended thereby and the other Loan
                  Documents and the financing contemplated therein, (iii) grants Superpriority Claims in the
                  Bankruptcy Cases with respect to the Post-Petition Indebtedness and all obligations owing
                  under any CoBank Cash Management Agreement or any Cash Management Services
                  arrangement with the Administrative Agent or any Affiliate thereof, and (iv) provides that
                  all Post-Petition Indebtedness and all obligations owing by the Borrowers under any such
                  Cash Management Services arrangement are secured by a first priority perfected Lien on
                  the Post-Petition Collateral, subject only to valid, perfected, non-avoidable prior
                  pre-petition Permitted Liens and the Carveout.

                         “Fourteenth Amendment” means that certain Fourteenth Amendment to Credit
                  Agreement dated as of August *[__]*, 2019, by and among the Borrowers, the Lenders and
                  the Administrative Agent.

                          “Fourteenth Amendment Effective Date” means the date that all of the conditions
                  in Section 7 of the Fourteenth Amendment have been satisfied.

                          “Interest Payment Date” means (a) with respect to all Swing Line Loans,
                  Revolving Loans, Unused Commitment Fees and other Obligations (other than Term
                  Loans), the last day of each calendar month, (b) with respect to all Term Loans, the last day
                  of each calendar quarter, (c) the Maturity Date and (d) the Termination Date.

                           “Interim Order” means the interim order, in form and substance acceptable to the
                  Administrative Agent in its sole discretion, entered by the Bankruptcy Court, which,
                  among other things, on an interim basis, (i) approves the Fourteenth Amendment, this
                  Agreement as amended thereby and the other Loan Documents, (ii) authorizes the
                  Borrowers to enter into the Fourteenth Amendment, this Agreement as amended thereby
                  and the other Loan Documents and the financing contemplated therein, (iii) grants
                  Superpriority Claims in the Bankruptcy Case with respect to the Post-Petition Indebtedness
                  and all obligations owing under any CoBank Cash Management Agreement or any Cash
                  Management Services arrangement with the Administrative Agent or any Affiliate thereof,
                  and (iv) provides that all Post-Petition Indebtedness and all obligations owing by the
                  Borrowers under any such Cash Management Services arrangement are secured by a first
                  priority perfected Lien on the Post-Petition Collateral, subject only to valid, perfected,
                  non-avoidable prior pre-petition Permitted Liens and the Carveout.

                              “Letter of Credit” means a Pre-Petition Letter of Credit.



                                                          5
US.124136204.08124136204.09
                                                                                                     Exhibit 2
                              Case 19-62584-pcm11             Doc 7    Filed 08/22/19                  5 of 30
                              “Milestones” means the milestones described in Section 6.14.

                            “Obligation” means any obligation or liability of any of the Loan Parties,
                  howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent,
                  now or hereafter existing, or due or to become due, under or in connection with this
                  Agreement, the Notes, the Letters of Credit, the Fee Letter or any other Loan Document
                  whether to the Administrative Agent, any of the Lenders or their Affiliates or other persons
                  provided for under such Loan Documents, including, without limitation, any obligation or
                  liability of any of the Loan Parties owing to the Administrative Agent, the Issuing Lender
                  or any Lender or Affiliate thereof arising prior to the Petition Date and any obligation or
                  liability of any of the Loan Parties owing to the Administrative Agent, the Issuing Lender
                  or any Lender or Affiliate thereof arising after the Petition Date (including, without
                  limitation, all DIP Advances).

                        “Petition Date” means the date when the Borrowers filed their petitions
                  commencing the Bankruptcy Cases.

                           “Post-Petition Collateral” means all present and future property of the Borrowers’
                  estates (the “Estates”), including both real and personal property, whether now owned or
                  existing or hereafter acquired or arising by the Estates, including specifically and without
                  limitation (but specifically excluding the Avoidance Actions): (A) all of the Estates’ now
                  owned or existing or hereafter acquired or arising accounts, chattel paper and electronic
                  chattel paper, deposit accounts, documents, equipment, general intangibles, goods,
                  instruments, investment property, intellectual property rights, inventory, letter-of-credit
                  rights, letters of credit, and any items in any lockbox account; together with (i) all
                  substitutions and replacements for and products of any of the foregoing; (ii) in the case of
                  all goods, all accessions; (iii) all accessories, attachments, parts, and repairs now or
                  hereafter attached or affixed to or used in connection with any goods; (iv) all warehouse
                  receipts, bills of lading and other documents of title now or hereafter covering any of the
                  foregoing; (v) all collateral subject to the Lien of any security document in favor of the
                  Administrative Agent; (vi) any money, or other assets of the Borrowers that may or
                  hereafter come into possession, custody or control of the Administrative Agent or any
                  Lender; (vii) proceeds of any and all of the foregoing; (viii) books and records of the
                  Borrowers, including all mail or electronic mail addressed to the Borrowers; (ix) all of the
                  foregoing, whether now owned or existing or hereafter acquired or arising or in which the
                  Borrowers now have or hereafter acquire any rights; and (x) all proceeds and products of
                  such collateral security acquired by the Estates, (B) all Collateral (including all pre-petition
                  collateral), (C) all real estate of the Estates provided, however, that no lien shall attach
                  directly to any of the Borrowers’ leasehold interests, but shall only attach to the proceeds of
                  the sale or disposition of such lease, unless (i) expressly permitted by the terms of that
                  lease, or (ii) the Borrowers have consent of the applicable landlord to grant the
                  Administrative Agent a lien or deed of trust on such leasehold, and (D) all proceeds,
                  products, rents, issues and profits of all of the foregoing.

                           “Post-Petition Event of Default” means an Event of Default arising after the
                  Petition Date.

                          “Post-Petition Indebtedness” means all Obligations of the Borrowers arising on
                  and after the Petition Date, including post-petition interest.




                                                         6
US.124136204.08124136204.09
                                                                                                       Exhibit 2
                              Case 19-62584-pcm11            Doc 7   Filed 08/22/19                      6 of 30
                           “Post-Petition Revolving Loans” means revolving loans advanced under Section
                  2.2, 2.3(e) or 2.9 on or after the Petition Date.

                          “Post-Petition Swing Line Loans” means swing line loans advanced under Section
                  2.3 on or after the Petition Date.

                           “Pre-Petition Indebtedness” means that portion of the Obligations arising prior to
                  the Petition Date, together with all interest continuing to accrue thereon and all fees and
                  expenses relating thereto.

                          “Pre-Petition Letters of Credit” means the following letters of credit issued by the
                  Issuing Lender:

                            L/C Number            Date Issued             Beneficiary        Face Amount
                          00651787             April 23, 2018        Safety National        $800,000
                                                                     Casualty Corporation

                              “Pre-Petition Revolving Commitment Level” means $87,500,000.

                              “Pre-Petition Revolving Loans” has the meaning set forth in Section 2.2(a).

                              “Pre-Petition Swing Line Loans” has the meaning set forth in Section 2.3(a).

                              “Projected Sale Date” has the meaning specified in Section 6.14(d).

                         “Revolving Loans” means the Pre-Petition Revolving Loans and the Post-Petition
                  Revolving Loans.

                              “Revolving Loan Maturity Date” means the DIP Facility Maturity Date.

                              “Specified Sale” has the meaning specified in Section 6.14(a).

                              “Specified Sale Order” has the meaning specified in Section 6.14(c).

                         “Superpriority Claim” means a claim against the Borrowers in the Bankruptcy
                  Cases that is an administrative expense claim having priority over any and all
                  administrative expenses of the kind specified in sections 503(b) and 507(b) of the
                  Bankruptcy Code.

                          “Swing Line Loans” means the Pre-Petition Swing Line Loans and the
                  Post-Petition Swing Line Loans.

                          “Use of Cash Collateral” means, following the Petition Date, any use by any
                  Borrower of any cash proceeds of Collateral or Post-Petition Collateral to payment of any
                  debt, liability or other obligation of any Borrower (other than to repayment of the
                  Obligations).

                  (b)     Amendment to Section 2.2 of the Credit Agreement (Revolving Loans and DIP
         Facility). Section 2.2 of the Credit Agreement is amended and restated in its entirety to read as
         follows:

                  “2.2        Revolving Loans and DIP Facility.

                                                         7
US.124136204.08124136204.09
                                                                                                     Exhibit 2
                              Case 19-62584-pcm11            Doc 7    Filed 08/22/19                   7 of 30
                              (a)     Revolving Loans.

                                       (i)      Pre-Petition Revolving Loans. The Revolving Lenders have
                              made revolving advances to the Borrowers under the revolving line of credit
                              facility as set forth and described in Section 2.2 of this Agreement prior to the
                              Petition Date (collectively, the “Pre-Petition Revolving Loans”). The aggregate
                              outstanding principal balance of the Pre-Petition Revolving Loans immediately
                              prior to the Petition Date was *[$__________]*.$82,500,000.00. The Borrowers’
                              obligation to pay the Pre-Petition Revolving Loans is secured by the Collateral.
                              The Pre-Petition Revolving Loans shall constitute Revolving Loans for purposes
                              of this Agreement, shall continue to be secured by the foregoing Collateral, and
                              shall be repayable in accordance with this Agreement.

                                       (ii)    Post-Petition Revolving Loans. Subject to the terms and
                              conditions hereof and relying upon the representations and warranties of the Loan
                              Parties set forth herein and in the other Loan Documents, each Lender severally
                              agrees to make Post-Petition Revolving Loans to the Borrowers at any time or
                              from time to time on or after the Fourteenth Amendment Effective Date to the DIP
                              Facility Commitment Termination Date, provided, that before and after giving
                              effect to each such Revolving Loan (i) the aggregate principal amount of such
                              Lender’s Revolving Loans shall not exceed its Available Revolving
                              Commitments, (ii) the Revolving Credit Facility Usage shall not at any time
                              exceed the Aggregate Revolving Credit Commitment Amount and (iii) no
                              Post-Petition Event of Default has occurred and is continuing or would result
                              therefrom. Within such limits and subject to the other provisions of this
                              Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
                              Section 2.2. All Post-Petition Revolving Loans and other Post-Petition
                              Indebtedness shall be entitled to super-priority administrative expense status and
                              secured by the Post-Petition Collateral.

                           (b)     Revolving Loan Requests. The Borrowers may from time to time prior to
                  the DIP Facility Commitment Termination Date request the Revolving Lenders to effect a
                  Borrowing under the Revolving Credit Facility by delivering to the Administrative Agent,
                  not later than 11:00 a.m. one Business Day prior to the proposed Borrowing Date, a duly
                  completed Loan Request. Each such Loan Request shall be irrevocable and shall specify
                  the aggregate amount of the proposed Revolving Loans comprising each Borrowing.
                  Unless otherwise approved by the Administrative Agent in its sole discretion, each shall be
                  in a minimum amount of $1,000,000 or, if less, the remaining amount available to be drawn
                  under the Revolving Credit Facility.

                           (c)     Nature of Lenders’ Obligations with Respect to Revolving Loans. Each
                  Lender shall be obligated to participate in each request for Revolving Loans pursuant to
                  this Section 2.2 in accordance with its Pro Rata Share. The obligations of each Lender
                  hereunder are several. The failure of any Lender to perform its obligations hereunder shall
                  not affect the obligations of the Borrowers to any other party nor shall any other party be
                  liable for the failure of such Lender to perform its obligations hereunder. Other than
                  Revolving Loans in repayment of Swing Line Loans in accordance with Section 2.3(e)
                  and/or Reimbursement Obligations in accordance with Section 2.9(c), the Lenders shall
                  have no obligation to make Revolving Loans hereunder on or after the Revolving Loan
                  Maturity Date.



                                                          8
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11             Doc 7   Filed 08/22/19                    8 of 30
                          (d)     Repayment of Revolving Loans. Notwithstanding anything herein or in
                  any other Loan Document to the contrary, the Borrowers shall repay the entire outstanding
                  principal amount of Revolving Loans, together with all outstanding interest thereon and
                  unpaid fees with respect thereto and all other outstanding Post-Petition Indebtedness, on
                  the Revolving Loan Maturity Date.”

                 (c)      Amendment to Section 2.3 of the Credit Agreement (Swing Line Loans). Section
         2.3(a) of the Credit Agreement is amended and restated in its entirety to read as follows:

                  “2.3        Pre-Petition Swing Line Loans.

                              (a)     Swing Line Loans.

                                      (i)     Pre-Petition Swing Line Loans. The Swing Line Lender has made
                              swing line advances to the Borrowers under the swing line facility as set forth and
                              described in Section 2.3 of this Agreement prior to the Petition Date (collectively,
                              the “Pre-Petition Swing Line Loans”). The aggregate outstanding principal
                              balance of the Pre-Petition Swing Line Loans immediately prior to the Petition
                              Date was *[$__________]*.$4,104,987.32. The Borrowers’ obligation to pay the
                              Pre-Petition Swing Line Loans is secured by the Collateral. The Pre-Petition
                              Swing Line Loans shall constitute Swing Line Loans for purposes of this
                              Agreement, shall continue to be secured by the foregoing Collateral, and shall be
                              repayable in accordance with this Agreement.

                                       (ii)    Post-Petition Swing Line Loans (Sub-Facility of the DIP
                              Facility). Subject to the terms and conditions hereof and relying upon the
                              representations and warranties of the Loan Parties set forth herein and in the other
                              Loan Documents, the Swing Line Lender agrees to make Post-Petition Swing Line
                              Loans to the Borrowers at any time or from time to time on or after the Fourteenth
                              Amendment Effective Date to the DIP Facility Commitment Termination Date,
                              provided, that before and after giving effect to each such Revolving Loan (i) the
                              aggregate amount of Swing Line Loans shall not exceed the Swing Line
                              Commitment, (ii) the Revolving Credit Facility Usage shall not exceed the
                              Aggregate Revolving Commitment Amount and (iii) no Post-Petition Event of
                              Default has occurred and is continuing or would result therefrom. Within such
                              limits and subject to the other provisions of this Agreement, the Borrowers may
                              borrow, repay and reborrow pursuant to this Section 2.3. All Post-Petition Swing
                              Line Loans and other Post-Petition Indebtedness shall be entitled to super-priority
                              administrative expense status and secured by the Post-Petition Collateral.”

                 (d)     Amendment to Section 2.4(a) of the Credit Agreement (Interest Rate Provisions
         Generally). Section 2.4(a) of the Credit Agreement is amended and restated in its entirety to read as
         follows:

                          “(a)     Generally. The Borrowers shall pay interest in respect of the outstanding
                  unpaid principal amount of the Base Rate Loans and Fixed Rate Loans. Subject to the
                  provisions of this Agreement, solely with respect to Term Loans, the Borrowers may select
                  different Interest Rate Options and different Interest Periods and Quoted Rate Periods to
                  apply to different Borrowings under the Term Loan Facility at any time outstanding and
                  may convert to or renew one or more Interest Rate Options with respect to all or any
                  portion of any such Borrowing (subject to the minimum amounts set forth in Section


                                                          9
US.124136204.08124136204.09
                                                                                                        Exhibit 2
                              Case 19-62584-pcm11             Doc 7    Filed 08/22/19                     9 of 30
                  2.4(c)); provided that there shall not be at any one time outstanding more than 10
                  Borrowings of LIBOR Rate Loans or more than 10 Borrowings of Quoted Rate Loans.
                  From and after the Fourteenth Amendment Effective Date, no Revolving Loans, Swing
                  Line Loans or other Obligations (other than Term Loans) may bear interest at any Interest
                  Rate Option other than the Base Rate Option. If at any time the designated rate applicable
                  to any Loan made by any Lender exceeds the Maximum Rate, the rate of interest on such
                  Lender’s Loan shall be limited to such Lender’s Maximum Rate.”

                 (e)     Amendment to Section 2.4(b) of the Credit Agreement (Interest Rate Options).
         Section 2.4(b) of the Credit Agreement is amended and restated in its entirety to read as follows:

                           “(b)     Interest Rate Options. Swing Line Loans, Revolving Loans and all other
                  Obligations not constituting Term Loans shall bear interest calculated based upon the Base
                  Rate Option. Subject to the limitations set forth in Section 3.4, the Borrowers shall have
                  the right to select from the following Interest Rate Options applicable to Term Loans:

                                      (i)    Base Rate Option: An option to pay interest at a fluctuating rate
                              per annum equal to the Base Rate in effect as of any date of determination plus the
                              Applicable Margin as of such date;

                                       (ii)    LIBOR Rate Option: An option to pay interest at a fluctuating
                              rate per annum equal to the Adjusted LIBOR Rate with respect to the applicable
                              Interest Period and as in effect as of any date of determination plus the Applicable
                              Margin as of such date; or

                                      (iii)   Quoted Rate Option: An option to pay interest at a rate per annum
                              equal to the Quoted Rate with respect to the applicable Quoted Rate Period.”

                 (f)      Amendment to Section 2.4(e) of the Credit Agreement (Default Rate). Section
         2.4(e) of the Credit Agreement is amended and restated in its entirety to read as follows:

                           “(e)    Default Rate. To the extent permitted by Law, immediately upon the
                  occurrence and during the continuation of a Post-Petition Event of Default, the principal
                  amount of all Obligations shall bear interest at the Default Rate and the rates applicable to
                  Letter of Credit Fees shall be increased to the Default Rate. The Borrowers acknowledge
                  that the increase in rates referred to in this Section 2.4(e) reflects, among other things, the
                  fact that such Loans or other amounts have become a substantially greater risk given their
                  default status and that the Lenders are entitled to additional compensation for such risk;
                  and all such interest shall be payable by the Borrowers upon demand by the Administrative
                  Agent.”

                 (g)    Amendment to Section 2.5(a) of the Credit Agreement (Conversion or
         Continuation of Interest Rate Options with Respect to Base Rate Loans). Section 2.5(a) of the
         Credit Agreement is amended and restated in its entirety to read as follows:

                              “(a)    [Reserved.]”

                 (h)    Amendment to Section 2.5(d) of the Credit Agreement (Procedures for
         Determining Quoted Rate and Quoted Rate Periods). Section 2.5(d) of the Credit Agreement is
         amended by deleting “under the Revolving Credit Facility or the Term Loan Facility” and inserting
         “under the Term Loan Facility” in substitution therefor.


                                                          10
US.124136204.08124136204.09
                                                                                                        Exhibit 2
                              Case 19-62584-pcm11              Doc 7   Filed 08/22/19                    10 of 30
                  (i)    Amendment to Section 2.7 of the Credit Agreement (Fees). Section 2.7 of the
         Credit Agreement is amended by (i) renumbering clause (b) thereof as new clause (c) and (ii)
         inserting a new clause (b) immediately after clause (a) thereof to read as follows:

                           “(b)    DIP Facility Fees. In addition to all other interest, fees and expenses, the
                  Borrowers shall pay to the Administrative Agent, for the pro rata account of each DIP
                  Lender (including each participant thereof), (i) a fee in an amount equal to $150,000 due
                  and payable in cash on the Fourteenth Amendment Effective Date and (ii) a fee in an
                  amount equal to $150,000 due and payable in cash on the DIP Facility Maturity Date (the
                  fees set forth in the foregoing clauses (i) and (ii), collectively, the “DIP Facility Fees”).
                  The Borrowers agree that all such fees are fully earned as of the Fourteenth Amendment
                  Effective Date and, once paid, shall not be refundable under any circumstances.”

                 (j)     Amendment to Section 2.9(a) of the Credit Agreement (Issuance of Letters of
         Credit). Section 2.9(a) of the Credit Agreement is amended and restated in its entirety to read as
         follows:

                          “(a)     Pre-Petition Letters of Credit. The Issuing Lender has issued the
                  Pre-Petition Letters of Credit prior to the Petition Date. The Pre-Petition Letters of Credit
                  shall constitute Letters of Credit for purposes of this Agreement. The Borrowers
                  acknowledge and agree that the Issuing Lender has no obligation to issue, extend, amend or
                  otherwise modify the Pre-Petition Letters of Credit or any other Letters of Credit.
                  Notwithstanding anything herein or in any other Loan Document to the contrary, in no
                  event shall any Pre-Petition Letter of Credit expire later than the Letter of Credit Expiration
                  Date.”

                 (k)     Amendment to Section 2.12(b) of the Credit Agreement (Voluntary Prepayment
         Waterfall). Section 2.12(b) of the Credit Agreement is amended and restated in its entirety to read
         as follows:

                           “(b)     All Prepayment Notices Shall Be Irrevocable. The principal amount of the
                  Loans for which a prepayment notice is given, together with interest on such principal
                  amount except with respect to Loans to which the Base Rate applies, shall be due and
                  payable on the date specified in such prepayment notice as the date on which the proposed
                  prepayment is to be made. All Term Loan prepayments permitted pursuant to this Section
                  2.12 shall be applied to the unpaid installments of principal of the Term Loan in the inverse
                  order of scheduled maturities. Except as provided in Section 2.4, if the Borrowers prepay a
                  Loan but fail to specify the applicable Class and/or Borrowing that the Borrowers intend to
                  prepay, then such prepayment shall be applied first, ratably to all outstanding Pre-Petition
                  Swing Line Loans, second, ratably to all outstanding Pre-Petition Revolving Loans, third,
                  ratably to all outstanding Term Loans, fourth, ratably to all outstanding Post-Petition
                  Swing Line Loans, fifth, ratably to all outstanding Post-Petition Revolving Loans, sixth, to
                  Cash Collateralize outstanding Letter of Credit Obligations and, seventh, to the remaining
                  Obligations in such order as the Administrative Agent may determine in its sole discretion.
                  Any prepayment hereunder shall be subject to the Borrowers’ Obligation to indemnify the
                  Lenders under Section 3.5.”

               (l)      Amendment to Section 2.13 of the Credit Agreement. Section 2.13 of the Credit
         Agreement is amended and restated in its entirety to read as follows:

                              “2.13   Mandatory Prepayments.


                                                       11
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11           Doc 7    Filed 08/22/19                    11 of 30
                                      (a)     Overadvance. If the Revolving Credit Facility Usage exceeds the
                              Aggregate Revolving Credit Commitment Amount at any time (each, an
                              “Overadvance”), the Borrowers shall prepay the Revolving Loans (or Cash
                              Collateralize Letter of Credit Obligations, if prepayment in full of the Revolving
                              Loans is not sufficient) in such amounts as shall be necessary so that Revolving
                              Credit Facility Usage does not exceed the Aggregate Revolving Credit
                              Commitment Amount.

                                      (b)     Disposition of Assets. Immediately upon any Disposition, the
                              Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
                              the Net Cash Proceeds of such Disposition. Notwithstanding anything herein to
                              the contrary, no such mandatory prepayment shall constitute or be deemed to
                              constitute a cure of any Default or Event of Default arising as a result of the
                              Disposition giving rise to such prepayment obligation.

                                      (c)     [Reserved].

                                      (d)     Casualty Events. Not later than 1 Business Day following the
                              receipt by any Loan Party of the proceeds of insurance, condemnation award, or
                              other compensation in respect of any Casualty Event or series of related Casualty
                              Events affecting any property of any Loan Party, the Borrower shall prepay or
                              cause such other Loan Party to prepay the Obligations in an aggregate amount
                              equal to 100% of the Net Cash Proceeds of such Casualty Event(s).

                                       (e)     Excess Cash Sweep. From and after the Fourteenth Amendment
                              Effective Date, on Friday of each week the Borrowers shall prepay the Obligations
                              in an amount equal to the amount by which the aggregate account balance in all
                              deposit accounts and securities accounts of the Borrowers as of the opening of
                              business on such date exceeds the sum of (i) *[$1,500,000 / $2,000,000]* plus (ii)
                              the aggregate amount of operating and non-operating disbursements permitted for
                              the following week as set forth in the Budget.

                                      (f)     Equity Issuances. Immediately upon any Equity Issuance, the
                              Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
                              the Net Cash Proceeds of such Equity Issuance.

                                      (g)     Debt Incurrence. Immediately upon the receipt of the Net Cash
                              Proceeds of any Debt Incurrence, the Borrowers shall prepay the Obligations in an
                              amount equal to 100% of the amount of such Net Cash Proceeds. Notwithstanding
                              anything herein to the contrary, any such prepayment shall not constitute or be
                              deemed to be a cure of any Default or Event of Default arising as a result of such
                              Debt Incurrence.

                                      (h)     Application Among Obligations. All prepayments pursuant to
                              this Section 2.13 shall be applied, first, ratably to all outstanding Pre-Petition
                              Swing Line Loans, second, ratably to all outstanding Pre-Petition Revolving
                              Loans, third, ratably to all outstanding Term Loans, fourth, ratably to all
                              outstanding Post-Petition Swing Line Loans, fifth, ratably to all outstanding
                              Post-Petition Revolving Loans, sixth, to Cash Collateralize outstanding Letter of
                              Credit Obligations and, seventh, to the remaining Obligations in such order as the
                              Administrative Agent may determine in its sole discretion.


                                                         12
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11             Doc 7   Filed 08/22/19                   12 of 30
                                       (i)      Interest Payments; Application Among Interest Rate Options.
                              Subject to Section 2.13(h), all prepayments required pursuant to this Section 2.13
                              shall first be applied to Base Rate Loans, then to LIBOR Rate Loans, and then to
                              Quoted Rate Loans. In accordance with Section 3.5, the Borrowers shall
                              indemnify the Lenders for any loss or expense, including loss of margin, incurred
                              with respect to any such prepayments applied against LIBOR Rate Loans on any
                              day other than the last day of the applicable Interest Period or against Quoted Rate
                              Loans on any day other than the last day of the applicable Quoted Rate Period.”

                 (m)     Amendment to Section 5.19 of the Credit Agreement (Solvency). Section 5.19 of
         the Credit Agreement is amended and restated in its entirety to read as follows:

                              “5.19   [Reserved].”

                 (n)       Amendment to Section 6.1 of the Credit Agreement (Reporting Requirements).
         Section 6.1 of the Credit Agreement is amended by: (i) amending and restating each of subsections
         (d) and (e)(iii) thereof to each read as “[Reserved]”; (ii) renumbering clause (g) thereof as new
         clause (h); and (iii) inserting a new clause (g) immediately after clause (f) thereof to read as
         follows:

                              “(g)    Budget.

                                       (i)     A detailed 13-week cash flow forecast and budget in form and
                              substance satisfactory to the Administrative Agent (with such supporting detail as
                              the Administrative Agent or its financial advisors may request) on the following
                              dates and for the periods set forth below (the initial budget, together with the
                              following updates thereto which are acceptable to the Administrative Agent, the
                              “Budget”): (a) on or before the filing of the Petition Date, the Borrowers shall have
                              delivered to the Administrative Agent a Budget for the 13-week period following
                              the week ended August 16, 2019; and (b) by Wednesday of each week, a rolling
                              13-week Budget for the Borrowers calculated with true, correct and complete data
                              as of the immediately preceding Friday as certified by a Compliance Officer of the
                              Borrowers and reviewed by the CRO, together with a report setting forth actual
                              Net Cash Flow for the four-week period ending on such Friday and identifying and
                              explaining any material variances of actual Net Cash Flow for such four-week
                              period compared to Net Cash Flow forecasted for such period as set forth the most
                              recently accepted Budget. Each update to the Budget shall be further accompanied
                              by (i) a variance analysis to the most recently accepted Budget, including a
                              comparison of actual performance with the Budget for the immediately prior week,
                              and a narrative explaining deviations greater than 10% over Budget on a single line
                              item, and (ii) a detailed accounting of each Use of Cash Collateral during such
                              prior week. Each update to the Budget and all such variances shall be acceptable
                              to the Administrative Agent in its reasonable discretion before it accepts such
                              update as the “Budget” for purposes of this Agreement.

                                       (ii)    On a weekly basis on a day and time to be mutually agreed upon,
                              one or more Compliance Officers of the Borrowers and the CRO shall hold a
                              telephonic conference with the Administrative Agent and any financial advisor or
                              other consultant of the Administrative Agent (if applicable), to provide updates
                              relative to (1) the Bankruptcy Case, (2) the Borrowers’ operating performance,
                              including but not limited to any variances described in the foregoing subsection


                                                          13
US.124136204.08124136204.09
                                                                                                         Exhibit 2
                              Case 19-62584-pcm11              Doc 7   Filed 08/22/19                     13 of 30
                              (g)(ii) above, and (3) potential Dispositions of assets, the exploration of strategic
                              alternatives, and any other relevant matters.

                                      (iii)   Promptly upon request, the Borrowers shall deliver to the
                              Administrative Agent any other information the Administrative Agent may
                              reasonably request, including, without limitation, the status of any recapitalization
                              or reorganization plan of the Borrowers and any other business plans of the
                              Borrowers.

                                       (iv)   The Borrowers acknowledge and agree that the costs and
                              expenses of the Administrative Agent and the Lenders set forth in the Budget are
                              for information purposes only and such costs and expenses may be greater or less
                              than the amounts set forth in the Budget.”

                  (o)    Amendment to Section 6.11 of the Credit Agreement (Use of Proceeds). Section
         6.11 of the Credit Agreement is amended and restated in its entirety to read as follows:

                              “6.11   Use of Proceeds; Disbursements.

                                      (i)      The proceeds of the Term Loan and any Revolving Loans made
                              on the Closing Date shall be used for the prepayment of the obligations described
                              in Section 4.1(a)(xi), all obligations owed to the Lenders under that certain Third
                              Amended and Restated Loan and Security Agreement, dated as of October 30,
                              2015, as amended and supplemented from time to time, and for general corporate
                              purposes of the Borrowers and their Subsidiaries not in contravention of any Laws.
                              The proceeds of all other Revolving Loans and Swing Line Loans shall be used for
                              working capital and general corporate purposes of the Borrowers and their
                              Subsidiaries not in contravention of any Laws, including the payment of certain
                              fees and expenses incurred in connection with this Agreement.

                                      (ii)    Unless the Administrative Agent has provided its prior written
                              consent, proceeds of the DIP Facility shall be used only to provide for the
                              Borrowers’ working capital and other general corporate purposes and
                              Administrative Expenses during the Bankruptcy Cases in accordance with the
                              Budget and this Agreement, including the Carveout. No proceeds of the DIP
                              Facility shall be used to pay any fees or expenses incurred at any time in
                              connection with the filing or prosecution of any action which seeks to invalidate,
                              challenge, dispute, avoid, subordinate or otherwise impair the claims of the
                              Administrative Agent and the DIP Lenders under any of the Loan Documents or in
                              connection with the DIP Facility, or any Liens or priorities created under the Loan
                              Documents or in connection with the DIP Facility, or that seeks to recover on any
                              claims against or transfers made to the Administrative Agent or the DIP Lender;
                              provided, however, that an official committee of unsecured creditors may utilize
                              up to *[$______]*$25,000 to investigate the Liens and claims by and against the
                              Administrative Agent and the DIP Lender.

                                     (iii)    All disbursements of the Borrowers shall be consistent with the
                              Budget.”




                                                          14
US.124136204.08124136204.09
                                                                                                         Exhibit 2
                              Case 19-62584-pcm11              Doc 7    Filed 08/22/19                    14 of 30
                 (p)      Amendment to Article VI of the Credit Agreement (Affirmative Covenants).
         Article VI of the Credit Agreement is amended by inserting a new Section 6.14 immediately after
         Section 6.13 thereof to read as follows:

                              “6.14   Milestones.

                                       (a)     By August 12, 2019 (or upon such later date as agreed in writing
                              between the Borrowers and the Administrative Agent), the Borrowers shall have
                              entered into binding asset purchase agreement(s) with one or more prospective
                              purchasers (subject to only customary conditions precedent, not including
                              financing conditions) for the sale of all or substantially all of the assets of the
                              Borrowers, on such terms acceptable to the Administrative Agent in its sole
                              discretion (the “Specified Sale”).

                                      (b)      By September 20, 2019, the Bankruptcy Court shall have entered
                              an order or orders approving bidding procedures for the Specified Sale, which such
                              order or orders shall be in form and substance acceptable to the Administrative
                              Agent in its sole discretion.

                                      (c)     By October 18, 2019, the Bankruptcy Court shall have entered
                              orders approving the sale of all or substantially all of the assets of the Borrowers,
                              on such terms acceptable to the Administrative Agent in its sole discretion (the
                              “Specified Sale Order”) which orders shall be in form and substance acceptable to
                              the Administrative Agent in its sole discretion.

                                     (d)     By October 31, 2019 (the “Projected Sale Date”), the transactions
                              contemplated in the Specified Sale Order shall have been consummated.”

                  (q)      Amendment to Article VII of the Credit Agreement (Negative Covenants). Article
         VII of the Credit Agreement is amended by (i) renumbering Section 7.19 thereof as Section 7.20
         and (ii) inserting a new Section 7.19 immediately after Section 7.18 thereof to read as follows:

                              “7.19   Additional Covenants.

                                        (a)     The Borrowers will not seek any debtor-in-possession financing
                              (other than the financing provided under this Agreement) until (a) all Pre-Petition
                              Letters of Credit have been terminated, cash collateralized in an amount equal to
                              105% of the aggregate face amount of such Pre-Petition Letters of Credit, or
                              supported by one or more letters of credit naming the Administrative Agent as
                              beneficiary with terms and conditions (and issued by one or more financial
                              institutions) acceptable to the Administrative Agent in its sole discretion, (b) all
                              other Obligations (other than contingent indemnification obligations) at any time
                              owing by the Borrowers to the Administrative Agent or any Lender have been paid
                              in full in cash and (c) all commitments of the Lenders under the Loan Documents
                              (including, without limitation, under the DIP Facility) have been terminated.

                                     (b)       The Borrowers shall not open any new deposit, securities or
                              commodity accounts, except (i) accounts maintained with the Administrative
                              Agent or (ii) deposit accounts maintained with other financial institutions so long
                              as such account is subject to a first-priority perfected Lien in favor of the
                              Administrative Agent. Promptly upon request by the Administrative Agent, the


                                                          15
US.124136204.08124136204.09
                                                                                                         Exhibit 2
                              Case 19-62584-pcm11              Doc 7    Filed 08/22/19                    15 of 30
                              Borrowers shall deliver to the Administrative Agent a fully-executed deposit
                              account control agreement in form and substance acceptable to the Administrative
                              Agent with respect to each deposit, securities or commodity account of any
                              Borrower.

                                      (c)     Without the prior written consent of the Administrative Agent, no
                              proceeds of the DIP Facility shall be used in a manner or for a purpose other than
                              in accordance with the Budget and this Agreement.

                                      (d)    The Borrowers shall not grant any new Liens in favor of any
                              Person (other than the Administrative Agent and the Lenders) on any of the
                              Collateral or Post-Petition Collateral, nor seek to prime any Lien of the
                              Administrative Agent or the Lenders on any of the Collateral or the Post-Petition
                              Collateral.

                                      (e)     The Borrowers’ Use of Cash Collateral as of any week shall not
                              exceed the aggregate amount of operating and non-operating disbursements
                              permitted for such week as set forth in the Budget. Any Use of Cash Collateral
                              shall be treated, for accounting purposes, as a simultaneous reduction of
                              Pre-Petition Indebtedness and an increase in Post-Petition Indebtedness, in each
                              case by the amount of such Use of Cash Collateral.”

                 (r)    Amendment to Section 8.6 the Credit Agreement (Maximum Cumulative Cash
         Flow Variance). Section 8.6 of the Credit Agreement is amended and restated in its entirety to read
         as follows:

                           “8.6    Maximum Cumulative Cash Flow Variance. The Loan Parties shall not
                  permit actual Net Cash Flow as reported by Wednesday of each week and calculated as of
                  Friday of the immediately preceding week for the four-week period then ending to be less
                  than 85% of Net Cash Flow forecasted for such four-week period as set forth in the Budget
                  then in effect.”

                  (s)     Amendment to Section 9.1 of the Credit Agreement (Events of Default). Section
         9.1 of the Credit Agreement is amended by:

                              (i)     amending and restating subsection (c) thereof to read as follows:

                                      “(c)    Breach of Other Covenants.

                                               (i)     Any of the Loan Parties shall default in the due
                                      observance or performance of any covenant, obligation, condition or
                                      provision under Sections 6.1, 6.2(a), 6.4, 6.6, 6.8, 6.9(b), 6.9(c), 6.10,
                                      6.11, 6.13, 6.14, 9.2(f), 9.2(g), Article VII or Article VIII; or

                                              (ii)    Any of the Loan Parties shall default in the due
                                      observance or performance of any covenant, obligation, condition or
                                      provision under this Agreement or any other Loan Document (exclusive of
                                      those defaults set forth elsewhere in this Section 9.1) and such default
                                      shall remain unremedied for a period of 5 Business Days;” and




                                                         16
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11             Doc 7   Filed 08/22/19                   16 of 30
                          (ii)        adding new subsections (r) through (v) to the end of Section 9.1 to read as
                  follows:

                                      “(r)     Disturbance to Interim or Final Order. Either the Interim Order or
                              the Final Order, or any portion thereof, shall be vacated, reversed or modified or
                              any party shall appeal the Final Order;

                                       (s)    Challenge of Liens. Any party shall successfully challenge the
                              validity, perfection or priority of any pre-petition Liens in favor of the
                              Administrative Agent or any Lender;

                                      (t)      Relief in Favor of Other Secured Creditor. Relief from the
                              automatic stay under the Bankruptcy Code shall be granted in favor of any other
                              secured creditor to foreclose on any Collateral;

                                     (u)      Conversion. A Chapter 11 Trustee or examiner with expanded
                              powers shall be appointed, or the Bankruptcy Cases shall be converted to a case
                              under Chapter 7 of the Bankruptcy Code;

                                      (v)     Dismissal of Bankruptcy Cases. The Bankruptcy Cases shall be
                              dismissed.”

                 (t)      Amendment to Section 9.2(e) of the Credit Agreement (Application of Proceeds).
         Section 9.2(e) of the Credit Agreement is amended and restated in its entirety read as follow:

                          “(e)   Application of Proceeds. Upon the occurrence of a Post-Petition Event of
                  Default, any amounts received on account of the Obligations shall be applied by the
                  Administrative Agent in the following order:

                         First, to payment of that portion of the Obligations constituting fees, indemnities,
                  expenses and other amounts (including fees, charges and disbursements of counsel to the
                  Administrative Agent) payable to the Administrative Agent in its capacity as such;

                          Second, to payment of that portion of the Obligations constituting indemnities,
                  expenses, and other amounts (other than principal, interest and fees) payable to the Lenders
                  and the Issuing Lender (including fees, charges and disbursements of counsel to the
                  respective Lenders and the Issuing Lender and amounts payable under Article X), ratably
                  among them in proportion to the amounts described in this clause Second payable to them;

                          Third, to payment of that portion of the Obligations constituting accrued and
                  unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations, and fees
                  (including Letter of Credit Fees), ratably among the Lenders and the Issuing Lender in
                  proportion to the respective amounts described in this clause Third payable to them;

                          Fourth, to payment of that portion of the Obligations constituting unpaid principal
                  of the Pre-Petition Indebtedness ratably among the Lenders and the Issuing Lender in
                  proportion to the respective amounts described in this clause Fourth payable to them;

                          Fifth, to the Administrative Agent for the account of the Issuing Lender, to Cash
                  Collateralize that portion of Letter of Credit Obligations comprised of the aggregate
                  undrawn amount of Letters of Credit;


                                                         17
US.124136204.08124136204.09
                                                                                                       Exhibit 2
                              Case 19-62584-pcm11             Doc 7    Filed 08/22/19                   17 of 30
                          Sixth, to payment of that portion of the Obligations constituting unpaid principal of
                  the Post-Petition Indebtedness ratably among the Lenders and the Issuing Lender in
                  proportion to the respective amounts described in this clause Sixth payable to them;

                          Seventh, to payment of all other Obligations, ratably among the Lenders in
                  proportion to the respective amounts described in this clause Seventh held by them; and

                           Last, the balance, if any, after Payment In Full of all of the Obligations, to the Loan
                  Parties or as otherwise required by Law.”

                  (u)     Amendment to Article IX of the Credit Agreement (Events of Default). Article IX
         of the Credit Agreement is amended by inserting a new Section 9.3 immediately after Section 9.2
         thereof to read as follow:

                          “9.3    Affidavit Following Post-Petition Event of Default. Without limiting
                  Section 9.2, upon the occurrence of any Post-Petition Event of Default, the Administrative
                  Agent may, in its sole discretion, file an affidavit with the Bankruptcy Court certifying the
                  occurrence of such Post-Petition Event of Default. The Administrative Agent shall,
                  contemporaneously with the filing of any such affidavit with the Bankruptcy Court, serve
                  via e-mail a copy of the affidavit on Borrowers and their counsel, the U.S. Trustee’s office,
                  and counsel for any official creditors’ committee. Contemporaneously with the filing and
                  service of any such affidavit, the Administrative Agent may request (and the Borrowers
                  shall cooperate in scheduling) an expedited hearing regarding relief from the automatic
                  stay for the Administrative Agent to enforce its rights and remedies under the Loan
                  Documents and applicable law. The Borrowers agree that such expedited hearing may be
                  heard as early as four Business Days after the Administrative Agent files such affidavit.
                  The Borrowers may file a response with the Bankruptcy Court opposing relief from the
                  automatic stay, which response must be limited to whether a Post-Petition Event of Default
                  has occurred that has not been cured. The Borrowers agree that if the Bankruptcy Court
                  determines that an uncured Post-Petition Event of Default has occurred, the Bankruptcy
                  Court may enter an order terminating the automatic stay so that the Administrative Agent
                  may enforce its rights and remedies. If the Borrowers fail to file a response, the
                  Bankruptcy Court may enter an order terminating the automatic stay, which the Borrowers
                  agree may be entered.”

                 (v)     Amendment to Exhibit C to the Credit Agreement (Compliance Certificate).
         Exhibit C attached to the Credit Agreement is deleted and replaced in its entirety with Exhibit C to
         this Amendment.

        4.      References. All references in the Credit Agreement to “this Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby, and any and all references in any other Loan
Documents to the Credit Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

         5.     No Other Changes. In the event of a conflict or inconsistency between (x) any of this
Amendment or the Credit Agreement as amended hereby (each, an “Amendment Document”) and (y) any
other Loan Document, the applicable Amendment Document shall govern and such other Loan Document
shall be deemed amended to the extent of such inconsistency or conflict. Except as amended by this
Amendment, all terms, provisions, and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.



                                                       18
US.124136204.08124136204.09
                                                                                                       Exhibit 2
                              Case 19-62584-pcm11           Doc 7    Filed 08/22/19                     18 of 30
       6.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                  (a)     Each Borrower has all requisite power and authority, corporate or otherwise, to
         execute and deliver this Amendment and any other documents delivered hereunder and to perform
         its obligations under this Amendment, the Credit Agreement as amended hereby, and the other
         Loan Documents. This Amendment and the other Loan Documents have been duly and validly
         executed and delivered to the Administrative Agent by the applicable Borrower, and this
         Amendment, the Credit Agreement as amended hereby and the other Loan Documents constitute
         such Borrower’s legal, valid and binding obligations, enforceable in accordance with their terms.

                 (b)       The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement as amended hereby and the other Loan Documents to
         which such Borrower is a party, have been duly authorized by all necessary corporate or other
         action of such Borrower and do not and will not (i) require any authorization, consent or approval
         by any Governmental Authority, (ii) violate such Borrower’s Organizational Documents or any
         provision of any law, rule, regulation or order presently in effect having applicability to such
         Borrower, (iii) result in a breach of, or constitute a default under, any indenture or agreement to
         which such Borrower is a party or by which such Borrower or its properties may be bound or
         affected, or (iv) result in, or require, the creation or imposition of any Lien of any nature upon or
         with respect to any of the properties now owned or hereafter acquired by any Borrower (other than
         as required under the Loan Documents or as otherwise permitted by the Loan Documents).

                  (c)      (i) The representations and warranties of each Borrower in the Credit Agreement
         and the other Loan Documents which are not otherwise qualified by materiality shall be true,
         correct and complete in all material respects on and as of the date hereof as though made on and as
         of such date, except to the extent that such representations and warranties relate solely to an earlier
         date, in which case such representations and warranties shall be true, correct and complete in all
         material respects as of the applicable earlier date(s); and (ii) the representations and warranties of
         each Borrower in the Credit Agreement and the other Loan Documents which are qualified by
         materiality shall be true, correct and complete in all respects on and as of the date hereof as though
         made on and as of such date, except to the extent that such representations and warranties relate
         solely to an earlier date, in which case such representations and warranties shall be true, correct and
         complete in all respects as of the applicable earlier date(s).

        7.      Conditions to Effectiveness. Section 3 of this Amendment shall be effective only if the
Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), each of the following, each in form and substance acceptable
to the Administrative Agent in its sole discretion:

                  (a)         this Amendment, duly executed and delivered by each Borrower and the Lenders;

                (b)     copies of all “first day pleadings” in the Bankruptcy Cases acceptable to the
         Administrative Agent in its reasonable discretion;

                 (c)     evidence of entry by the Bankruptcy Court on or before the date that is 5 Business
         Days after the Petition Date of the Interim Order in form and substance acceptable to the
         Administrative Agent in its sole discretion, after adequate notice to all parties entitled to service,
         which, among other provisions, (i) approves this Amendment, the Credit Agreement as amended
         hereby and the other Loan Documents, (ii) authorizes the Borrowers to enter into this Amendment,
         the Credit Agreement as amended hereby and the other Loan Documents and the financing


                                                       19
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11           Doc 7   Filed 08/22/19                     19 of 30
         contemplated therein, (iii) grants Superpriority Claims in the Bankruptcy Cases with respect to the
         Post-Petition Indebtedness and all obligations owing under any CoBank Cash Management
         Agreement or any other Cash Management Services arrangement with the Administrative Agent or
         any Affiliate thereof, and (iv) provides that all Post-Petition Indebtedness and all obligations of the
         Borrowers owing under any such Cash Management Services Arrangement are secured by a first
         priority perfected Lien on the Collateral, subject only to valid, perfected, non-avoidable prior
         pre-petition Permitted Liens and the Carveout;

                (d)     a copy of the Budget for the 13-week period following the week ended August 16,
         2019, which Budget shall have been delivered to the Administrative Agent on or before the Petition
         Date;

                   (e)      a certificate of the secretary or assistant secretary of each Borrower, certifying (i) a
         true, correct and complete copy of the resolutions of such Borrower authorizing the execution,
         delivery and performance of this Amendment, (ii) true, correct and complete copies of such
         Borrower’s Organizational Documents as in effect on the date hereof certified by the appropriate
         state official where such documents are filed in a state office (if so filed or required to be so filed),
         and (iii) certifying the officers of such Borrower that are presently authorized to execute and deliver
         this Amendment and the other Loan Documents, together with true signatures of each such officer;

                  (f)    a true, correct and complete certification regarding beneficial ownership of legal
         entity customers;

                 (g)     payment of the DIP Facility Fee due and payable on the Fourteenth Amendment
         Effective Date;

                  (h)    payment of all other fees and expenses of the Administrative Agent (including the
         fees and expenses of the Administrative Agent and its counsel, advisors and consultants) to the
         extent invoiced prior to the date hereof; and

                (i)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         8.       General Provisions.

                  (a)    Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their
         respective participants, parent corporations, subsidiary corporations, affiliated corporations,
         insurers, indemnitors, successors and assigns, together with all of the present and former Directors,
         officers and employees, agents, attorneys and consultants of any of the foregoing, from any and all
         claims, demands or causes of action of any kind, nature or description, whether arising in law or
         equity or upon contract or tort or under any state or federal law or otherwise, which such Borrower
         has had, now has or has made claim to have against any such Person for or by reason of any act,
         omission, matter, cause or thing whatsoever occurring or arising from the beginning of time to and
         including the date of this Amendment, whether such claims, demands and causes of action are
         matured or unmatured or known or unknown.

                 (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and


                                                        20
US.124136204.08124136204.09
                                                                                                         Exhibit 2
                              Case 19-62584-pcm11            Doc 7    Filed 08/22/19                      20 of 30
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this subsection (b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default or any other breach, default or event of default under any Loan Document or other
         document held by the Administrative Agent or any Lender, whether or not known to the
         Administrative Agent or any Lender and whether or not existing on the date of this Amendment.

                 (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement as amended hereby,
         the Forbearance Agreement as amended hereby and the other Loan Documents, comprise the final
         and complete integration of all prior expressions by the parties hereto with respect to the subject
         matter hereof and shall constitute the entire agreement among the parties hereto with respect to
         such subject matter, superseding all prior oral or written understandings.

                  (e)     Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none of
         the Borrowers may assign or transfer its respective rights or obligations hereunder.

                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law.   THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                  (i)      Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by
         e-mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                           Signature pages follow.


                                                      21
US.124136204.08124136204.09
                                                                                                      Exhibit 2
                              Case 19-62584-pcm11          Doc 7    Filed 08/22/19                     21 of 30
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Richard M. Munekiyo
                                             Title:    Secretary, Treasurer and Chief Financial
                                                       Officer


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Richard M. Munekiyo
                                             Title:    Secretary, Treasurer and Chief Financial
                                                       Officer


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Richard M. Munekiyo
                                             Title:    Secretary, Treasurer and Chief Financial
                                                       Officer




                    Signature Page to Fourteenth Amendment to Credit Agreement
                                                                                           Exhibit 2
                      Case 19-62584-pcm11          Doc 7    Filed 08/22/19                  22 of 30
                         COBANK, ACB, as Administrative Agent and as Lender



                         By:
                         Name:    Justin A. Barr
                         Title:   Vice President




Signature Page to Fourteenth Amendment to Credit Agreement
                                                                  Exhibit 2
  Case 19-62584-pcm11         Doc 7    Filed 08/22/19              23 of 30
                                                                                                 EXHIBIT C

                                      COMPLIANCE CERTIFICATE

                                                               Financial Statement Date: _______________

To:      CoBank, ACB, as Administrative Agent
         6340 S. Fiddlers Green Circle
         Greenwood Village, Colorado 80111
         Attention: Credit Information Services
         Fax: (303) 224-6101
         Email: CIServices@cobank.com

         Reference is made to that certain Credit Agreement dated as of November 15, 2017 (as the same
may be amended, restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined), by and among NORPAC
Foods, Inc., an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited
liability company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company
(“Quincy”; together with NORPAC and Hermiston, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and CoBank, ACB, as administrative agent (the
“Administrative Agent”). Any capitalized terms used but not defined in this Certificate shall have the
meaning given to such terms in the Credit Agreement.

        The undersigned hereby certifies, solely in his or her corporate capacity and not individually, as of
the date hereof that he/she is an officer of each of the Borrowers, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of each of the Borrowers, and
that:

         1.       Attached hereto as Annex I are the following (check all that apply):


         □        [within 30 days after the end of each month] the interim financial statements and narrative
                  management discussion required under Section 6.1(a) of the Credit Agreement, which
                  financial statements have been prepared in accordance with GAAP consistently applied;

         □        [90 days after the end of each fiscal year] the audited annual financial statements and
                  accountant letter required under Section 6.1(b) of the Credit Agreement, which financial
                  statements have been prepared in accordance with GAAP consistently applied;

         □        [not later than 30 days prior to the commencement of each fiscal year] the annual budget
                  and any forecasts or projections of the Borrowers required under Section 6.1(e)(i) of the
                  Credit Agreement;

         □        [not later than Wednesday of each week] a rolling 13-week Budget for the Borrowers
                  calculated with true, correct and complete data as of the immediately preceding Friday and
                  reviewed by the CRO, together with a report setting forth actual Net Cash Flow for the
                  four-week period ending on such Friday and identifying and explaining any material
                  variances of actual Net Cash Flow for such four-week period compared to Net Cash Flow
                  forecasted for such period as set forth the most recently accepted Budget and a variance
                  analysis to the most recently accepted Budget, including a comparison of actual
                  performance with the Budget for the immediately prior week, and a narrative explaining

                                                     C-1
US.124136204.08124136204.09
                                                                                                    Exhibit 2
                              Case 19-62584-pcm11       Doc 7      Filed 08/22/19                    24 of 30
                  deviations greater than 10% over Budget on a single line item, as required under Section
                  6.1(g)(i) of the Credit Agreement;

         □        [within 5 Business Days after the end of each month] a written report of each market
                  launch, non-disclosure agreement, qualification cut-off date, final bid selection, Joint
                  Venture proposal and closing of any Planned Asset Sale, sale of any frozen soup business
                  or other potential sale of assets by any Borrower or Joint Venture outside of the ordinary
                  course of business or of any Joint Venture and related documents required under Section
                  6.1(e)(iv)(B) of the Credit Agreement;

         □        [to the extent necessary under Section 6.1(e)(ii) of the Credit Agreement] reports,
                  including management letters submitted, to the Borrowers by independent accountants in
                  connection with any annual, interim or special audit; and

         □        [within 5 days after approval by the Borrowers’ Board of Directors] copies of the Crop
                  Economic Value Determination and the Pool Economic Value Determination (as such
                  terms are used in the Borrowers’ business), including an explanation of any adjustments, as
                  required under Section 6.1(e)(v) of the Credit Agreement.

        2.      The undersigned has reviewed and is familiar with the terms of the Credit Agreement and
has made, or has caused to be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrowers and their respective Subsidiaries during the accounting
period covered by the attached financial statements.

         3.      A review of the activities of the Borrowers and their respective Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrowers and their respective Subsidiaries performed and observed all their
obligations under the Loan Documents, and to the best knowledge of the undersigned at the end of such
fiscal period there did not exist any Default or Event of Default [or, if a Default or Event of Default exists,
describe its nature, period of existence and what action Borrower has taken and is taking with respect
thereto].

         4.      The representations and warranties of the Borrowers contained in Article V of the Credit
Agreement, or which are contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct, in all material respects, on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier date, in which case they are
true and correct, in all material respects, as of such earlier date.

        5.    The financial covenant analyses and information attached as Annex II hereto are hereby
made a part hereof and are true and accurate for the applicable period on and as of the date of this
Certificate.

                                           Signature page follows.




                                                     C-2
US.124136204.08124136204.09
                                                                                                     Exhibit 2
                              Case 19-62584-pcm11        Doc 7     Filed 08/22/19                     25 of 30
        IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of the
  Borrowers as of ________________________, 20__.


 NORPAC FOODS, INC.                                   HERMISTON FOODS, LLC


 By: ____________________________________         By: ____________________________________
 Name: __________________________________         Name: __________________________________
 Title: ___________________________________       Title: ___________________________________


 QUINCY FOODS, LLC


By: ____________________________________
Name: __________________________________
Title: ___________________________________




                                                  C-3
  US.124136204.08124136204.09
                                                                                        Exhibit 2
                                Case 19-62584-pcm11    Doc 7   Filed 08/22/19            26 of 30
                                                                        ANNEX I TO EXHIBIT C

                                       FINANCIAL STATEMENTS

                                             See attached.




                                                 C-4
US.124136204.08124136204.09
                                                                                     Exhibit 2
                              Case 19-62584-pcm11    Doc 7   Filed 08/22/19           27 of 30
                                                                                 ANNEX II TO EXHIBIT C

                                  FINANCIAL COVENANT CALCULATIONS

I.      Section 8.1 Minimum EBITDA

        1.   Consolidated Net Income                                              $
        2.   plus income tax expense (net of tax refunds)                         $
        3.   plus interest expense (including without limitation,
             implicit interest expense on Capital Leases)                         $
        4. plus depreciation and amortization expense                             $
        5    plus any noncash expenses or charges for such period                 $
        6. minus non-operating gains (including, without limitation,
             extraordinary or nonrecurring gains, gains from
             discontinuance of operations and gains arising from the
             sale of assets other than inventory or property, plant and
             equipment)                                                           $
        7. minus non-operating losses                                             $
        8. minus any other comprehensive income                                   $
        9. minus cash payments made during such period in respect
             of non-cash charges described in line 5 taken in a prior
             period                                                               $
        10. Consolidated EBITDA: (line 1 plus lines 2 through 5
             minus lines 6 through 9)                                             $
        Minimum Required EBITDA                                                   $
        In Compliance                                                             __Yes      ___No

 Covenant: Prior to and including March 31, 2019, the Loan Parties shall not permit EBITDA, calculated as
 of the last day of each fiscal quarter of the Borrowers for the fiscal quarter then ended, to be less than
 $1,000,000.

II.     Section 8.2 Minimum Cash Interest Coverage Ratio

        1. Consolidated EBITDA (see line (I)(10) above)                           $
        2. Consolidated cash interest expense                                     $
        3. less amortization of debt issuance costs                               $
        4. Interest Expense (line 2 minus line 3)                                 $
        5. Cash Interest Coverage Ratio (line 1 : line 4)                                   : 1.00
        Minimum Required Cash Interest Coverage Ratio                                       : 1.00

        In Compliance                                                             __Yes      ___No

 Covenant: The Loan Parties shall not permit their Cash Interest Coverage Ratio, calculated as of the end of
 each fiscal quarter of the Borrowers for the 4 fiscal quarters then ended, to be less than the rate set forth
 below opposite such date:

                                December 31, 2017                 (1.00):1.00
                                 March 31, 2018                    1.00:1.00




                                                     C-5
 US.124136204.08124136204.09
                                                                                                     Exhibit 2
                               Case 19-62584-pcm11       Doc 7     Filed 08/22/19                     28 of 30
IVIII. Section 8.3 Minimum Total Equity

        1. Consolidated total assets                                               $
        2. less Consolidated total liabilities                                     $
        3. Borrowers’ Total Equity (line 1 minus line 2)                           $
        Minimum Required Total Equity                                              $
        In Compliance                                                              __Yes      ___No

 Covenant:

         (a)      The Loan Parties shall not permit the Borrowers’ Total Equity, calculated as of the end of
 each fiscal quarter of Parent for such quarter, to be less than the amount set forth below opposite such date:

                                December 31, 2017                 $30,000,000
                                 March 31, 2018                   $32,000,000

        (b)     From March 31, 2018 to and including March 31, 2019, the Loan Parties shall not permit
 the Borrowers’ Total Equity, calculated as of the last day of each calendar month, to be less than
 $23,000,000.
IV.    Section 8.4 Maximum Debt to Capitalization

        1.   Consolidated total debt plus (to the extent not already
             included)                                                             $
        2.      obligations for borrowed money                                     $
        3.      obligations for the deferred purchase price of acquired
                assets                                                             $
        4.      Capital Leases                                                     $
        5.      Synthetic Lease Obligations                                        $
        6.      letters of credit outstanding                                      $
        7.      any guaranty given by a Borrower with respect to
                liabilities of a type described in the foregoing                   $
        8. minus long term debt associated with Borrowers’ Salem
             OR office building and cold storage facility                          $
        9. Subtotal: (line 1 plus lines 2 through 7 minus line 8)                  $
        10. Borrowers’ Total Equity (see line (III)(3) above)                      $
        11. Subtotal: (line 9 plus line 10)                                        $
        Debt to Capitalization Ratio (line 9 : line 11)                                       : 1.00
        Maximum Debt to Capitalization Ratio                                                  : 1.00

        In Compliance                                                              __Yes      ___No

 Covenant: The Loan Parties shall not permit Debt to Capitalization Ratio, calculated as of the end of each
 fiscal quarter of the Borrowers for the 4 fiscal quarters then ended, to be greater than the amount set forth
 below opposite such date:

                                December 31, 2017                   0.90:1.00
                                 March 31, 2018                     0.90:1.00



                                                      C-6
 US.124136204.08124136204.09
                                                                                                       Exhibit 2
                               Case 19-62584-pcm11       Doc 7      Filed 08/22/19                      29 of 30
V.      Section 8.5 Maximum Capital Expenditures

          Capital Expenditures                                                   $
          Maximum Capital Expenditures                                           $
          In Compliance                                                          ___Yes ___No

 Covenant:

         (a)     The Loan Parties shall not permit their Capital Expenditures, during the period from April
 1, 2017 through March 31, 2018, to be greater than $13,500,000 in the aggregate; and

         (b)     The Loan Parties shall not permit their Capital Expenditures, during the period from April
 1, 2018 through March 31, 2019, to be greater than $14,000,000 in the aggregate.

VI.     Section 8.6 Maximum Cumulative Cash Flow Variance

          Actual Net Cash Flow for 4-week period ending _______, 2019            $
          Forecasted Net Cash Flow for such period in the Budget                 $
          Variance                                                                                 %
          In Compliance                                                          ___Yes ___No

 Covenant: The Loan Parties shall not permit actual Net Cash Flow as reported by Wednesday of each week
 and calculated as of Friday of the immediately preceding week for the four-week period then ending to be
 less than 85% of Net Cash Flow forecasted for such four-week period as set forth in the Budget then in
 effect.




                                                    C-7
 US.124136204.08124136204.09
                                                                                                 Exhibit 2
                               Case 19-62584-pcm11     Doc 7     Filed 08/22/19                   30 of 30
